Exhibit 10.1
Execution Version


LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT is made and dated as of March 10, 2016 and is
entered into by and among BELLICUM PHARMACEUTICALS, INC., a Delaware
corporation, and each of its Qualified Subsidiaries (hereinafter collectively
referred to as “Borrower”), the several banks and other financial institutions
or entities from time to time parties to this Agreement (collectively, referred
to as “Lender”) and HERCULES CAPITAL, INC., a Maryland corporation, in its
capacity as administrative agent for itself and Lender (in such capacity,
“Agent”).
RECITALS
A.Borrower has requested Lender to make available to Borrower a loan in an
aggregate principal amount of up to $20,000,000 (the “Tranche I Term Loan” and
such amount, the “Maximum Tranche I Term Loan Amount”);
B.    Subject to and conditioned on Borrower’s achievement of each element of
the Milestone in accordance with the definition thereof, Lender will make
available to Borrower a loan in the principal amount of up to $10,000,000 (the
“Tranche II Term Loan” and such amount, the “Maximum Tranche II Term Loan
Amount”); and
C.    Lender is willing to make the Tranche I Term Loan on the terms and
conditions set forth in this Agreement, and, subject to and conditioned on
Borrower’s achievement of each element of the Milestone in accordance with the
definition thereof, Lender is willing to make the Tranche II Term Loan.
AGREEMENT
NOW, THEREFORE, Borrower, Agent and Lender agree as follows:
SECTION 1.DEFINITIONS AND RULES OF CONSTRUCTION
1.1    Unless otherwise defined herein, the following capitalized terms shall
have the following meanings:
“Account Control Agreement(s)” means any agreement entered into by and among
Agent, Borrower and a third party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and pursuant to which Agent obtains
“control” (as such term is defined in the UCC) over the subject account or
accounts.
“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit H, on which account numbers shall be redacted for security
purposes if and when filed publicly by Borrower.
“Additional Tranche I Term Loan Advance” has the meaning given to it in Section
2.1(a).


1



--------------------------------------------------------------------------------




“Additional Tranche I Term Loan Advance Period” means the period beginning on
the Closing Date and ending on September 15, 2016.
“Advance” means any Term Loan Advance(s) made pursuant to this Agreement.
“Advance Date” means the funding date of any Advance.
“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A, which request may omit account numbers
for security purposes if and when filed publicly by Borrower.
“Affiliate” means (a) any Person that directly or indirectly controls, is
controlled by, or is under common control with the Person in question, (b) any
Person directly or indirectly owning, controlling or holding with power to vote
10% or more of the outstanding voting securities of another Person, (c) any
Person 10% or more of whose outstanding voting securities are directly or
indirectly owned, controlled or held by another Person with power to vote such
securities, or (d) any Person related by blood or marriage to any Person
described in subsection (a), (b) or (c) of this paragraph. As used in the
definition of “Affiliate,” the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.
“Agent” has the meaning given to it in the preamble to this Agreement.
“Agreement” means this Loan and Security Agreement, as amended from time to
time.
“Amortization Date” means October 1, 2017; provided, however, if the Interest
Only Extension Condition is satisfied, then the Amortization Date shall mean
April 1, 2018.
“Assignee” has the meaning given to it in Section 11.13.
“Borrower” has the meaning given to it in the preamble to this Agreement.
“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.
“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.
“Cash” means all cash, cash equivalents and liquid funds.
“Change in Control” means any reorganization, recapitalization, consolidation or
merger (or similar transaction or series of related transactions) of Borrower,
sale or exchange of outstanding shares (or similar transaction or series of
related transactions) of Borrower in which the holders of Borrower’s outstanding
shares immediately before consummation of such transaction or series of


2





--------------------------------------------------------------------------------




related transactions do not, immediately after consummation of such transaction
or series of related transactions, retain shares representing more than 50% of
the voting power of the surviving entity of such transaction or series of
related transactions (or the parent of such surviving entity if such surviving
entity is wholly owned by such parent), in each case without regard to whether
Borrower is the surviving entity.
“Claims” has the meaning given to it in Section 11.10.
“Closing Date” means the date of this Agreement.
“Collateral” means the property described in Section 3.
“Common Stock” means the Common Stock, $0.01 par value per share, of Borrower.
“Confidential Information” has the meaning given to it in Section 11.12.
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another
Person, including any such obligation directly or indirectly guaranteed,
endorsed, co-made or discounted or sold with recourse by that Person, or in
respect of which that Person is otherwise directly or indirectly liable; (ii)
any obligations with respect to undrawn letters of credit, corporate credit
cards or merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.
“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.
“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any state thereof or any other
country.
“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account or certificate of
deposit.
“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.
“Eligible Foreign Subsidiary” means any Foreign Subsidiary whose execution of a
Joinder Agreement would not result in a material adverse tax consequence to
Borrower.


3





--------------------------------------------------------------------------------




“End of Term Amount” means $1,216,250, plus, subject to and contingent on the
funding of the Additional Tranche I Term Loan Advance by Lender, $173,750, plus,
subject to and contingent on the funding of the Tranche II Term Loan Advance by
Lender, $695,000.
“Equity Event” means any sale or issuance of Borrower securities for financing
purposes (whether in a private placement, registered offering or otherwise).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
“Event of Default” has the meaning given to it in Section 9.
“Financial Statements” has the meaning given to it in Section 7.1.
“Foreign Subsidiary” means any Subsidiary other than a Subsidiary organized
under the laws of any state within the United States.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.
“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due
within 90 days), including reimbursement and other obligations with respect to
surety bonds and letters of credit, (b) all obligations evidenced by notes,
bonds, debentures or similar instruments, (c) all capital lease obligations, and
(d) all Contingent Obligations.
“Indemnified Person” has the meaning given to it in Section 6.3.
“Initial Facility Charge” means $150,000.
“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.
“Intellectual Property” means all of Borrower’s Copyrights, Trademarks, Patents,
Licenses, trade secrets and inventions, mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.
“Interest Only Extension Condition” means the achievement by Borrower of each
element of the Milestone in accordance with the definition thereof.


4





--------------------------------------------------------------------------------




“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person.
“Joinder Agreements” means for each Qualified Subsidiary, a completed and
executed Joinder Agreement in substantially the form attached hereto as
Exhibit G.
“Lender” has the meaning given to it in the preamble to this Agreement.
“Liabilities” has the meaning given to it in Section 6.3.
“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.
“Loan” means the Advance(s) made under this Agreement.
“Loan Documents” means this Agreement, the Notes (if any), the ACH
Authorization, the Account Control Agreements, the Joinder Agreements, all UCC
Financing Statements and any other documents executed in connection with the
Secured Obligations or the transactions contemplated hereby, as the same may
from time to time be amended, modified, supplemented or restated.
“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of Borrower and
its Subsidiaries taken as a whole; or (ii) the ability of Borrower to perform or
pay the Secured Obligations in accordance with the terms of the Loan Documents,
or the ability of Agent or Lender to enforce any of its rights or remedies with
respect to the Secured Obligations; or (iii) the Collateral or Agent’s Liens on
the Collateral or the priority of such Liens.
“Maximum Rate” has the meaning given to it in Section 2.2.
“Maximum Tranche I Term Loan Amount” has the meaning given to it in the
Recitals.
“Maximum Tranche II Term Loan Amount” has the meaning given to it in the
Recitals.
“Milestone” means, as of (A) the date of Borrower’s request for the Tranche II
Term Loan and/or (B) for purposes of determining Borrower’s satisfaction of the
Interest Only Extension Condition, not later than March 15, 2017: (i) Borrower’s
achievement of, each of the following as confirmed by Agent, (a) Borrower’s
continued receipt of favorable interim data from the Phase 1/2 clinical trial of
BPX-501 for the BP-004 protocol and (b) Borrower’s initiation of Phase 1
clinical trials for two candidates among the BPX-401, BPX-601 and BPX-701
product candidates; and (ii) the approval of the Tranche II Term Loan by the
Investment Committee of Agent.


5





--------------------------------------------------------------------------------




“Note(s)” means any Term Note(s).
“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.
“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.
“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
or Agent arising under this Agreement or any other Loan Document;
(ii) Indebtedness existing on the Closing Date which is disclosed in
Schedule 1A; (iii) Indebtedness of up to $500,000 outstanding at any time
secured by a Lien described in clause (vii) of the defined term “Permitted
Liens,” provided such Indebtedness does not exceed the cost of the Equipment
financed with such Indebtedness; (iv) Indebtedness to trade creditors incurred
in the ordinary course of business, including Indebtedness incurred in the
ordinary course of business with corporate credit cards; (v) Indebtedness that
also constitutes a Permitted Investment; (vi) Subordinated Indebtedness;
(vii) reimbursement obligations in connection with corporate credit cards and
letters of credit that are secured by Cash and issued on behalf of Borrower or a
Subsidiary thereof in an amount not to exceed $250,000 at any time outstanding;
(viii) other Indebtedness in an amount not to exceed $250,000 at any time
outstanding; (ix) intercompany Indebtedness as long as either (A) each of the
Subsidiary obligor and the Subsidiary obligee under such Indebtedness is a
Qualified Subsidiary that has executed a Joinder Agreement or (B) such amount
does not exceed $250,000 in the aggregate during any fiscal year; (x) up to
$500,000 in repayment obligations of Borrower under any foreign exchange
contract, currency swap agreement, interest rate swap, cap or collar agreement
or other similar agreement or arrangement designed to alter the risks to
Borrower arising from fluctuations in currency values or interest rates entered
into in the ordinary course of business and not for speculative purposes; (xi)
Indebtedness secured by a Lien described in clause (xi) of the defined term
Permitted Liens; (xii) Indebtedness consisting solely of fees, royalties,
advances for research and development activities, and other amounts paid by
third parties to Borrower, in each case in the ordinary course of Borrower’s
business and which, by the express terms of the applicable agreement, license,
contract or other instrument to which they relate, are payable in advance, and
with respect to the payment of which Borrower may have contingent liabilities;
(xiii) Indebtedness consisting solely of pre-paid fees, royalties, advances for
research and development activities, and other amounts payable by or obligations
of Borrower to third parties, in each case in the ordinary course of Borrower’s
business, under in-bound and out-bound licenses of Intellectual Property used to
improve Borrower’s product portfolio and competitive position; and (xiv)
extensions, refinancings and renewals of any items of Permitted Indebtedness,
provided that the principal amount is not increased or the terms modified to
impose materially more burdensome terms upon Borrower or its Subsidiary, as the
case may be.
“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from


6





--------------------------------------------------------------------------------




the date of acquisition thereof, (b) commercial paper maturing no more than one
year from the date of creation thereof and currently having a rating of at least
A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s Investors
Service, (c) certificates of deposit issued by any bank with assets of at least
$500,000,000 maturing no more than one year from the date of investment therein,
and (d) money market accounts; (iii) repurchases of stock from former employees,
directors, or consultants of Borrower under the terms of applicable repurchase
agreements at the original issuance price of such securities in an aggregate
amount not to exceed $250,000 in any fiscal year, provided that no Event of
Default has occurred, is continuing or would exist after giving effect to the
repurchases; (iv) Investments accepted in connection with Permitted Transfers;
(v) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business; (vi) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions, to customers and suppliers who are not Affiliates, in the ordinary
course of business, provided that this subparagraph (vii) shall not apply to
Investments of Borrower in any Subsidiary; (viii) Investments consisting of
loans not involving the net transfer on a substantially contemporaneous basis of
cash proceeds to employees, officers or directors relating to the purchase of
capital stock of Borrower pursuant to employee stock purchase plans or other
similar agreements approved by Borrower’s Board of Directors; (ix) Investments
consisting of travel advances in the ordinary course of business and relocation
loans not to exceed $500,000 in aggregate principal amount outstanding at any
one time; (x) Investments in newly-formed or acquired Domestic Subsidiaries,
provided that each such Domestic Subsidiary enters into a Joinder Agreement
promptly after its formation or acquisition by Borrower and executes such other
documents as shall be reasonably requested by Agent; (xi) Investments in Foreign
Subsidiaries approved in advance in writing by Agent; (xii) joint ventures or
strategic alliances in the ordinary course of Borrower’s business consisting of
the nonexclusive licensing of technology (provided that such licenses may be
exclusive in respects other than territory and may be exclusive as to territory
only as to discreet geographical areas outside the United States and may have
such other exclusivity terms as consented to in writing by Agent, which consent
shall not be unreasonably withheld), the development of technology or the
providing of technical support, and provided that any cash Investments by
Borrower do not exceed $500,000 in the aggregate in any fiscal year; (xiii)
Investments consisting of accounts receivable, endorsements for collection,
deposits or similar Investments arising in the ordinary course of business;
(xiv) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business; (xv) expenditures of Cash for Borrower’s establishment of European
operations for the development and commercialization of Borrower’s products in
accordance with the budgets provided by Borrower to Agent from time-to-time; and
(xvi) additional Investments that do not exceed $250,000 in the aggregate.
“Permitted Liens” means any and all of the following: (i) Liens in favor of
Agent or Lender; (ii) Liens existing on the Closing Date which are disclosed in
Schedule 1C; (iii) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings; provided, that Borrower maintains adequate reserves
therefor in accordance with GAAP; (iv) Liens securing claims or demands of
materialmen, artisans, mechanics, carriers, warehousemen, landlords and other
like Persons arising in the ordinary course of Borrower’s business, including
any such Liens securing claims or demands of materialman,


7





--------------------------------------------------------------------------------




atrisans, mechanics, carriers, warehousemen and landlords in connection with the
Borrower’s buildout of the Borrower’s location at 2130 W. Holcombe Blvd.,
Houston, Texas 77030, and in each case imposed without action of such parties;
provided, that the payment thereof is not yet required; (v) Liens arising from
judgments, decrees or attachments in circumstances which do not constitute an
Event of Default hereunder; (vi) the following deposits, to the extent made in
the ordinary course of business: deposits under worker’s compensation,
unemployment insurance, social security and other similar laws, or to secure the
performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure indemnity, performance or other similar bonds for
the performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure statutory obligations (other than Liens arising
under ERISA or environmental Liens) or surety or appeal bonds, or to secure
indemnity, performance or other similar bonds; (vii) Liens on Equipment or
software or other intellectual property constituting purchase money Liens and
Liens in connection with capital leases securing Indebtedness permitted in
clause (iii) of the definition of “Permitted Indebtedness”; (viii) Liens
incurred in connection with Subordinated Indebtedness; (ix) leasehold interests
in leases or subleases and licenses granted in the ordinary course of business
and not interfering in any material respect with the business of the licensor;
(x) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of custom duties that are promptly paid on or before the date
they become due; (xi) Liens securing the payment of financed insurance premiums
that are promptly paid on or before the date they become due (provided that such
Liens extend only to the insurance policies and all money due Borrower
thereunder (including the return of premiums and dividends) and not to any other
property or assets); (xii) statutory and common law rights of set-off and other
similar rights as to deposits of cash and securities in favor of banks, other
depository institutions and brokerage firms; (xiii) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business so long as they do not
materially impair the value or marketability of the related property; (xiv) (A)
Liens on Cash securing obligations permitted under clause (vii) of the
definition of Permitted Indebtedness and (B) security deposits in connection
with real property leases in an aggregate amount not to exceed $250,000 at any
time; (xv) Liens of landlords (A) arising by statute or (B) under any lease
entered into in the ordinary course of business, in each case solely with
respect to fixtures and movable tangible property located on the real property
leased or subleased from such landlord and securing amounts that are not yet due
or that are being contested in good faith by appropriate proceedings, provided
that the Borrower maintains adequate reserves therefor in accordance with GAAP,
and which are subordinated to the security interests of the Agent granted under
this Agreement and pursuant to a landlord waiver (or, with respect to clause (A)
only, under any lease for which no landlord waiver is required hereunder); and
(xvi) Liens incurred in connection with the extension, renewal or refinancing of
the Indebtedness secured by Liens of the type described in clauses (i) through
(xv) above; provided, that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced (as may have been
reduced by any payment thereon) does not increase.
“Permitted Transfers” means (i) sales of Inventory in the ordinary course of
business; (ii) non-exclusive licenses and similar arrangements for the use of
Intellectual Property in the ordinary course of business and licenses that could
not result in a legal transfer of title of the licensed property but that may be
exclusive in respects other than territory and that may be exclusive as to
territory


8





--------------------------------------------------------------------------------




only as to discreet geographical areas outside of the United States in the
ordinary course of business; (iii) dispositions of worn-out, obsolete or surplus
Equipment at fair market value in the ordinary course of business; (iv) other
Transfers of assets having a fair market value of not more than $250,000 in the
aggregate in any fiscal year; and (v) for the avoidance doubt, sales by Borrower
of its equity securities in an Equity Event.
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.
“Preferred Stock” means at any given time any equity security issued by Borrower
that has any rights, preferences or privileges senior to Borrower’s Common
Stock.
“Prepayment Charge” has the meaning given to it in Section 2.4.
“Publicity Materials” has the meaning given to it in Section 11.18.
“Qualified Subsidiary” means any direct or indirect Domestic Subsidiary or
Eligible Foreign Subsidiary.
“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.
“Required Lenders” means at any time, the holders of more than 50% of the sum of
the aggregate unpaid principal amount of the Term Loan then outstanding.
“SBA” has the meaning given to it in Section 7.15.
“SBIC” has the meaning given to it in Section 7.15.
“SBIC Act” has the meaning given to it in Section 7.15.
“SEC” means the Securities and Exchange Commission.
“Second Facility Charge” means $75,000.
“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document, including any obligation to pay any amount now owing or later
arising.
“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
sole discretion.
“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.


9





--------------------------------------------------------------------------------




“Term Loan” means the Tranche I Term Loan and, as applicable, the Tranche II
Term Loan.
“Term Loan Advance(s)” means any Term Loan funds advanced under this Agreement.
“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to the greater of either (i) 9.35% plus the prime rate as reported in The Wall
Street Journal minus 3.50%, and (ii) 9.35%.
“Term Loan Maturity Date” means March 1, 2020.
“Term Note” means a Promissory Note in substantially the form of Exhibit B.
“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.
“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof.
“Tranche I Term Loan” has the meaning given to it in the Recitals.
“Tranche I Term Loan Commitment” means as to any Lender, the obligation of such
Lender, if any, to make a Tranche I Term Loan Advance to Borrower in a principal
amount not to exceed the amount set forth under the heading “Tranche I Term Loan
Commitment” opposite such Lender’s name on Schedule 1.1.
“Tranche II Contingent Term Loan Commitment” means as to any Lender, the
obligation of such Lender, if any, to make a Tranche II Term Loan Advance to
Borrower in a principal amount not to exceed the amount set forth under the
heading “Tranche II Contingent Term Loan Commitment” opposite such Lender’s name
on Schedule 1.2.
“Tranche II Term Loan” has the meaning given to it in the Recitals.
“Tranche II Term Loan Advance” is defined in Section 2.1(a).
“Tranche II Term Loan Advance Period” means the period commencing on the date
that Borrower has achieved each element of the Milestone in accordance with the
definition thereof, and on which Lender is obligated to make the Tranche II Term
Loan pursuant to this Agreement, through and including March 15, 2017.
“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the


10





--------------------------------------------------------------------------------




Uniform Commercial Code as in effect, from time to time, in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.
Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement. Unless otherwise specifically provided herein,
any accounting term used in this Agreement or the other Loan Documents shall
have the meaning customarily given such term in accordance with GAAP, and all
financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.
SECTION 2.THE LOAN
2.1    Term Loan.
(a)    Tranche I Term Loan; Tranche II Term Loan.
(i)    Tranche I Term Loan. Subject to the terms and conditions of this
Agreement, Lender will severally (and not jointly) make in an amount not to
exceed its respective Tranche I Term Loan Commitment, and Borrower agrees to
draw, an initial Tranche I Term Loan Advance of $15,000,000 on the Closing Date.
During the Additional Tranche I Term Loan Advance Period, at Borrower’s request,
Lender shall advance an additional Tranche I Term Loan Advance in an amount
equal to $5,000,000 (the “Additional Tranche I Term Loan Advance”). The
aggregate outstanding Tranche I Term Loan Advances shall not exceed the Maximum
Tranche I Term Loan Amount.
(ii)    Tranche II Term Loan. Subject to the terms and conditions of this
Agreement and conditioned on Borrower’s achievement of each element of the
Milestone in accordance with the definition thereof, during the Tranche II Term
Loan Advance Period, at Borrower’s request, Lender will severally (and not
jointly) make in an amount not to exceed its respective Tranche II Contingent
Term Loan Commitment, the Tranche II Term Loan in an amount equal to $10,000,000
(the “Tranche II Term Loan Advance”). The aggregate outstanding Tranche II Term
Loan Advance shall not exceed the Maximum Tranche II Term Loan Amount.
(b)    Advance Request. To obtain a Term Loan Advance, Borrower shall complete,
sign and deliver to Agent an Advance Request at least one Business Day before
the Closing Date and at least three Business Days before an Advance Date other
than the Closing Date. Lender shall fund each Term Loan Advance in the manner
requested by the Advance Request; provided that each of the conditions precedent
to such Term Loan Advance is satisfied as of the requested Advance Date.
(c)    Term Loan Interest Rate. The principal balance of each Term Loan Advance
shall bear interest thereon from the applicable Advance Date at the Term Loan
Interest Rate based


11





--------------------------------------------------------------------------------




on a year consisting of 360 days, with interest computed daily based on the
actual number of days elapsed. The Term Loan Interest Rate will float and change
on the day the prime rate changes from time to time.
(d)    Payment. Borrower will pay interest on the outstanding principal amount
of each Term Loan Advance on the first Business Day of each month, beginning the
month after the Advance Date. Borrower shall repay the aggregate Term Loan
principal balance that is outstanding on the day immediately preceding the
Amortization Date in equal monthly installments of principal and interest
(mortgage style) beginning on the Amortization Date and continuing on the first
Business Day of each month thereafter until the Secured Obligations (other than
inchoate indemnity obligations and any other obligations which, by their terms,
are to survive the termination of this Agreement) are repaid. The entire Term
Loan principal balance and all accrued but unpaid interest hereunder, shall be
due and payable on the Term Loan Maturity Date. Borrower shall make all payments
under this Agreement without setoff, recoupment or deduction and regardless of
any counterclaim or defense. Lender will initiate debit entries to Borrower’s
account as authorized on the ACH Authorization on each payment date of all
(i) periodic obligations payable to Lender under each Term Advance and
(ii) out-of-pocket legal fees and costs incurred by Agent or Lender in
connection with Section 11.11 of this Agreement.
2.2    Maximum Interest. Notwithstanding any provision in this Agreement or any
other Loan Document, it is the parties’ intent not to contract for, charge or
receive interest at a rate that is greater than the maximum rate permissible by
law that a court of competent jurisdiction shall deem applicable hereto (which
under the laws of the State of California shall be deemed to be the laws
relating to permissible rates of interest on commercial loans) (the “Maximum
Rate”). If a court of competent jurisdiction shall finally determine that
Borrower has actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows: first, to the payment of the
Secured Obligations consisting of the outstanding principal; second, after all
principal is repaid, to the payment of Lender’s accrued interest, costs,
expenses, professional fees and any other Secured Obligations; and third, after
all Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower.
2.3    Default Interest. In the event any payment is not paid on the scheduled
payment date, an amount equal to 5% of the past due amount shall be payable on
demand. In addition, upon the occurrence and during the continuation of an Event
of Default hereunder, all Secured Obligations, including principal, interest,
compounded interest, and professional fees, shall bear interest at a rate per
annum equal to the rate set forth in Section 2.1(c) plus 5% per annum. In the
event any interest is not paid when due hereunder, delinquent interest shall be
added to principal and shall bear interest on interest, compounded at the rate
set forth in Section 2.1(c) or this Section 2.3, as applicable.
2.4    Prepayment. At its option upon at least seven Business Days prior notice
to Agent, Borrower may prepay all, but not less than all, of the outstanding
Advances by paying the entire principal balance, all accrued and unpaid interest
thereon, together with a prepayment charge equal to the following percentage of
the Advance amount being prepaid (each, a “Prepayment Charge”): (i) if the
Advance amount is prepaid on or before December 31, 2016, no Prepayment Charge
shall


12





--------------------------------------------------------------------------------




apply; (ii) if the Advance amount is prepaid on or after January 1, 2017 but
prior to the date that is 24 months following the Closing Date, the prepayment
percentage shall be 2.00%; and (iii) if the Advance amount is prepaid
thereafter, the prepayment percentage shall be 1.00%. Borrower agrees that the
Prepayment Charge is a reasonable calculation of Lender’s lost profits in view
of the difficulties and impracticality of determining actual damages resulting
from an early repayment of the Advances. Borrower shall prepay the outstanding
amount of all principal and accrued interest through the prepayment date and the
Prepayment Charge upon the occurrence of a Change in Control. Notwithstanding
the foregoing, Agent and Lender agree to waive the Prepayment Charge if Agent
and Lender (in its sole and absolute discretion) agree in writing to refinance
the Advances prior to the Term Loan Maturity Date.
2.5    End of Term Charge. On the earliest to occur of (i) the Term Loan
Maturity Date, (ii) the date that Borrower prepays the outstanding Secured
Obligations (other than any inchoate indemnity obligations and any other
obligations which, by their terms, are to survive the termination of this
Agreement) in full, or (iii) the date that the Secured Obligations become due
and payable, Borrower shall pay Lender the End of Term Amount. Notwithstanding
the required payment date of such charge, it shall be deemed earned by Lender as
of the Closing Date.
2.6    Notes. If so requested by Lender by written notice to Borrower, then
Borrower shall execute and deliver to Lender (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of Lender pursuant to
Section 11.13) promptly after Borrower’s receipt of such notice a Note or Notes
to evidence Lender’s Loans.
2.7    Pro Rata Treatment. Each payment (including prepayment) on account of any
fee and any reduction of the Term Loan shall be made pro rata according to the
aggregate Tranche I Term Loan Commitments and Tranche II Contingent Term Loan
Commitments of the relevant Lender.
SECTION 3.SECURITY INTEREST
3.1    As security for the prompt and complete payment when due (whether on the
payment dates or otherwise) of all the Secured Obligations, Borrower grants to
Agent a security interest in all of Borrower’s right, title, and interest in and
to the following personal property whether now owned or hereafter acquired
(collectively, the “Collateral”): (a) Receivables; (b) Equipment; (c) Fixtures;
(d) General Intangibles (which, for the avoidance of doubt, shall exclude
Intellectual Property pursuant to Section 3.2); (e) Inventory; (f) Investment
Property; (g) Deposit Accounts; (h) Cash; (i) Goods; and all other tangible and
intangible personal property of Borrower whether now or hereafter owned or
existing, leased, consigned by or to, or acquired by, Borrower and wherever
located, and any of Borrower’s property in the possession or under the control
of Agent; and, to the extent not otherwise included, all Proceeds of each of the
foregoing and all accessions to, substitutions and replacements for, and rents,
profits and products of each of the foregoing; provided, however, that the
Collateral shall include all Accounts and General Intangibles that consist of
rights to payment and proceeds from the sale, licensing or disposition of all or
any part, or rights in, the Intellectual Property (the “Rights to Payment”).
Notwithstanding the foregoing, if a judicial authority (including a U.S.
Bankruptcy Court) holds that a security interest in the underlying Intellectual
Property is necessary to have a security interest in the Rights to Payment, then
the


13





--------------------------------------------------------------------------------




Collateral shall automatically, and effective as of the date of this Agreement,
include the Intellectual Property to the extent necessary to permit perfection
of Agent’s security interest in the Rights to Payment.
3.2    Notwithstanding the broad grant of the security interest set forth in
Section 3.1, above, the Collateral shall not include: (a) more than 65% of the
presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Borrower of any Foreign Subsidiary (other than an
Eligible Foreign Subsidiary) which shares entitle the holder thereof to vote for
directors or any other matter; (b) nonassignable licenses or contracts, which by
their terms require the consent of the licensor thereof or another party (but
only to the extent such prohibition on transfer is enforceable under applicable
law, including, without limitation, Sections 9406, 9407 and 9408 of the UCC);
(c) Cash securing obligations permitted under clause (vii) of the definition of
Permitted Indebtedness; (d) any Intellectual Property, whether now owned or
hereafter acquired (other than any Rights to Payment in respect thereof); and
(e) property owned by Borrower that is subject to a purchase money Lien or a
capital lease (and the proceeds thereof) permitted under this Agreement if the
contractual obligation pursuant to which such Lien is granted (or in the
document providing for such capital lease) prohibits, or requires the consent of
any person other than Borrower which has not been obtained as a condition to the
creation of, any other Lien on such property (but only to the extent that such
prohibition or consent requirement is enforceable under applicable law,
including, without limitation, Sections 9406, 9407 and 9408 of the UCC).
3.3    The lien and security interest created hereunder shall be automatically
released (a) with respect to all Collateral upon the payment in full of all
Secured Obligations in accordance with this Agreement (other than inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement), (b) with respect to Collateral that
is sold or to be sold as part of or in connection with any Permitted Transfer,
or (c) if otherwise approved, authorized or ratified in writing by Agent in
accordance with this Agreement. Upon such release, Agent shall, upon the
reasonable request and at the sole cost and expense of Borrower, assign,
transfer and deliver to Borrower, against receipt and without recourse to or
warranty by Agent, except as to the fact that Agent has not encumbered the
released assets, such of the Collateral or any part thereof to be released as is
in possession of Agent and as shall not have been sold or otherwise applied
pursuant to the terms hereof and customary documents and instruments (including
UCC-3 termination financing statements or releases) acknowledging the release of
such Collateral.
SECTION 4.CONDITIONS PRECEDENT TO LOAN
The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:
4.1    Initial Tranche I Term Loan Advance. On or prior to the Closing Date,
Borrower shall have delivered to Agent the following:
(a)    executed copies of the Loan Documents, Account Control Agreements, a
legal opinion of Borrower’s counsel, and all other documents and instruments
reasonably required by Agent to effectuate the transactions contemplated hereby
or to create and perfect the Liens of


14





--------------------------------------------------------------------------------




Agent with respect to all Collateral, in all cases in form and substance
reasonably acceptable to Agent;
(b)    certified copy of resolutions of Borrower’s board of directors evidencing
approval the Loan and other transactions evidenced by the Loan Documents;
(c)    certified copies of the Certificate of Incorporation and the Bylaws, as
amended through the Closing Date, of Borrower;
(d)    a certificate of good standing for Borrower from its state of
incorporation and similar certificates from all other jurisdictions in which it
does business and where the failure to be qualified would have a Material
Adverse Effect;
(e)    payment of the Initial Facility Charge and reimbursement of Agent’s and
Lender’s current expenses reimbursable pursuant to this Agreement, which amounts
may be deducted from the initial Advance (Agent and Lender acknowledge receipt
of a $25,000 deposit from Borrower); and
(f)    such other documents as Agent may reasonably request.
4.2    All Advances. On each Advance Date for the Additional Tranche I Term Loan
Advance and, as applicable, the Tranche II Term Loan Advance:
(a)    Agent shall have received an Advance Request for the relevant Advance as
required by Section 2.1(b), duly executed by Borrower’s Chief Executive Officer
or Chief Financial Officer, and (ii) any other documents Agent may reasonably
request.
(b)    The representations and warranties set forth in this Agreement shall be
true and correct in all material respects on and as of the Advance Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.
(c)    Borrower shall be in compliance with all the terms and provisions set
forth herein and in each other Loan Document on its part to be observed or
performed, and at the time of and immediately after such Advance no Event of
Default shall have occurred and be continuing.
(d)    Each Advance Request shall be deemed to constitute a representation and
warranty by Borrower on the relevant Advance Date as to the matters specified in
paragraphs (b) and (c) of this Section 4.2 and as to the matters set forth in
the Advance Request.
(e)    With respect to the Tranche II Term Loan Advance, Lender’s obligation to
make such Advance is subject to and conditioned on Borrower’s achievement of
each element of the Milestone in accordance with the definition thereof.
(f)    With respect to, and as a condition to Lender making the Tranche II Term
Loan Advance, Borrower shall pay the Second Facility Charge, which amount may be
deducted from the Tranche II Term Loan Advance.


15





--------------------------------------------------------------------------------




4.3    No Default. As of the Closing Date and each Advance Date, (i) no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default and (ii) no event that has had
or could reasonably be expected to have a Material Adverse Effect has occurred
and is continuing.
SECTION 5.REPRESENTATIONS AND WARRANTIES OF BORROWER
Borrower represents and warrants that:
5.1    Corporate Status. Borrower is a corporation duly organized, legally
existing and in good standing under the laws of the State of Delaware, and is
duly qualified as a foreign corporation in all jurisdictions in which the nature
of its business or location of its properties require such qualifications and
where the failure to be qualified could reasonably be expected to have a
Material Adverse Effect. Borrower’s present name, former names (if any),
locations, place of formation, tax identification number, organizational
identification number and other information are correctly set forth in
Exhibit C, as may be updated by Borrower in a written notice (including any
Compliance Certificate) provided to Agent after the Closing Date.
5.2    Collateral. Borrower owns the Collateral and the Intellectual Property,
free of all Liens, except for Permitted Liens. Borrower has the power and
authority to grant to Agent a Lien in the Collateral as security for the Secured
Obligations.
5.3    Consents. Borrower’s execution, delivery and performance of this
Agreement and all other Loan Documents (i) have been duly authorized by all
necessary corporate action of Borrower, (ii) will not result in the creation or
imposition of any Lien upon the Collateral, other than Permitted Liens and the
Liens created by this Agreement and the other Loan Documents, (iii) do not
violate any provisions of Borrower’s Certificate or Articles of Incorporation
(as applicable), bylaws, or any, law, regulation, order, injunction, judgment,
decree or writ to which Borrower is subject and (iv) except as described on
Schedule 5.3, do not violate any contract or agreement or require the consent or
approval of any other Person which has not already been obtained. The individual
or individuals executing the Loan Documents are duly authorized to do so.
5.4    Material Adverse Effect. No event that has had or could reasonably be
expected to have a Material Adverse Effect has occurred and is continuing.
Borrower is not aware of any event likely to occur that is reasonably expected
to result in a Material Adverse Effect.
5.5    Actions Before Governmental Authorities. There are no actions, suits or
proceedings at law or in equity or by or before any governmental authority now
pending or, to the knowledge of Borrower, threatened against or affecting
Borrower or its property, that is reasonably expected to result in a Material
Adverse Effect.
5.6    Laws. Borrower is not in violation of any law, rule or regulation, or in
default with respect to any judgment, writ, injunction or decree of any
governmental authority, where such violation or default is reasonably expected
to result in a Material Adverse Effect. Borrower is not in default in any manner
under any provision of any agreement or instrument evidencing material
Indebtedness, or any other material agreement to which it is a party or by which
it is bound. Borrower,


16





--------------------------------------------------------------------------------




its Affiliates and, to the knowledge of Borrower and its Affiliates, any agent
or other party acting on behalf of Borrower or its Affiliates are in compliance
with all applicable anti-money laundering, economic sanctions and anti-bribery
laws and regulations, and none of the funds to be provided under this Agreement
will be used, directly or indirectly, for any activities in violation of such
laws and regulations. Borrower is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or the rules promulgated thereunder.
5.7    Information Correct and Current. No information, report, Advance Request,
financial statement, exhibit or schedule furnished, by or on behalf of Borrower
to Agent in connection with any Loan Document or included therein or delivered
pursuant thereto contained, or, when taken as a whole, contains or will contain
any material misstatement of fact or, when taken together with all other such
information or documents, omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not materially misleading at the
time such statement was made or deemed made. Additionally, any and all financial
or business projections provided by Borrower to Agent, whether prior to or after
the Closing Date, shall be (i) provided in good faith and based on the most
current data and information available to Borrower, and (ii) the most current of
such projections provided to Borrower’s Board of Directors (it being understood
that such projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of Borrower, that no
assurance is given that any particular projections will be realized, and that
actual results may differ).
5.8    Tax Matters. Except as described on Schedule 5.8 and except those being
contested in good faith with adequate reserves under GAAP, (a) Borrower has
filed all material federal, state and local tax returns that it is required to
file, (b) Borrower has duly paid or fully reserved for all taxes or installments
thereof (including any interest or penalties) as and when due, which have or may
become due pursuant to such returns, and (c) Borrower has paid or fully reserved
for any tax assessment received by Borrower for the three (3) years preceding
the Closing Date, if any (including any taxes being contested in good faith and
by appropriate proceedings).
5.9    Intellectual Property Claims. Borrower is the sole owner of, or otherwise
has the right to use, the Intellectual Property material to Borrower’s business.
Except as described on Schedule 5.9, to the best of Borrower’s knowledge,
(i) each of the material Copyrights, Trademarks and Patents is valid and
enforceable, (ii) no material part of the Intellectual Property has been judged
invalid or unenforceable, in whole or in part, and (iii) no claim has been made
to Borrower that any material part of the Intellectual Property violates the
rights of any third party. Exhibit D is a true, correct and complete list of
each of Borrower’s Patents, registered Trademarks, registered Copyrights, and
material agreements under which Borrower licenses Intellectual Property from
third parties (other than shrink-wrap software licenses), together with
application or registration numbers, as applicable, owned by Borrower or any
Subsidiary, in each case as of the Closing Date. Borrower is not in material
breach of, nor has Borrower failed to perform any material obligations under,
any of the foregoing contracts, licenses or agreements and, to Borrower’s
knowledge, no third party to any such contract, license or agreement is in
material breach thereof or has failed to perform any material obligations
thereunder.


17





--------------------------------------------------------------------------------




5.10    Intellectual Property. Except as described on Schedule 5.10, Borrower
has all material rights with respect to Intellectual Property necessary or
material in the operation or conduct of Borrower’s business as currently
conducted and proposed to be conducted by Borrower. Without limiting the
generality of the foregoing, and in the case of Licenses, except for
restrictions that are unenforceable under Division 9 of the UCC, Borrower has
the right, to the extent required to operate Borrower’s business, to freely
transfer, license or assign Intellectual Property necessary or material in the
operation or conduct of Borrower’s business as currently conducted and proposed
to be conducted by Borrower, without condition, restriction or payment of any
kind (other than license payments in the ordinary course of business) to any
third party, except for Intellectual Property subject to Licenses to the extent
such Licenses constitute Permitted Transfers of the type described in clause
(ii) of the definition thereof and Borrower owns or has the right to use,
pursuant to valid licenses, all software development tools, library functions,
compilers and all other third-party software and other items that are material
to Borrower’s business and used in the design, development, promotion, sale,
license, manufacture, import, export, use or distribution of Borrower Products
except customary covenants in inbound license agreements and equipment leases
where Borrower is the licensee or lessee.
5.11    Borrower Products. Except as described on Schedule 5.11, no Intellectual
Property owned by Borrower or Borrower Product has been or is subject to any
actual or, to the knowledge of Borrower, threatened litigation, proceeding
(including any proceeding in the United States Patent and Trademark Office or
any corresponding foreign office or agency) or outstanding decree, order,
judgment, settlement agreement or stipulation that restricts in any manner
Borrower’s use, transfer or licensing thereof or that may affect the validity,
use or enforceability thereof. There is no decree, order, judgment, agreement,
stipulation, arbitral award or other provision entered into in connection with
any litigation or proceeding that obligates Borrower to grant licenses or
ownership interest in any future Intellectual Property related to the operation
or conduct of the business of Borrower or Borrower Products. Borrower has not
received any written notice or claim, or, to the knowledge of Borrower, oral
notice or claim, challenging or questioning Borrower’s ownership in any
Intellectual Property (or written notice of any claim challenging or questioning
the ownership in any licensed Intellectual Property of the owner thereof) or
suggesting that any third party has any claim of legal or beneficial ownership
with respect thereto nor, to Borrower’s knowledge, is there a reasonable basis
for any such claim. Neither Borrower’s use of its Intellectual Property nor the
production and sale of Borrower Products infringes the Intellectual Property or
other rights of others.
5.12    Financial Accounts. Exhibit E, as may be updated by Borrower in a
written notice provided to Agent after the Closing Date, is a true, correct and
complete list of (a) all banks and other financial institutions at which
Borrower or any Subsidiary maintains Deposit Accounts and (b) all institutions
at which Borrower or any Subsidiary maintains an account holding Investment
Property, and such exhibit correctly identifies the name, address and telephone
number of each bank or other institution, the name in which the account is held,
a description of the purpose of the account, and the complete account number
therefor.
5.13    Employee Loans. Except for Permitted Investments of the type described
in clauses (i), (viii) or (ix) of the definition thereof, Borrower has no
outstanding loans to any employee, officer


18





--------------------------------------------------------------------------------




or director of Borrower nor has Borrower guaranteed the payment of any loan made
to an employee, officer or director of Borrower by a third party.
5.14    Capitalization and Subsidiaries. Borrower’s capitalization as of the
Closing Date is as set forth in the certificate separately provided to Agent on
the Closing Date. Borrower does not own any stock, partnership interest or other
securities of any Person, except for Permitted Investments. Attached as
Schedule 5.14, as may be updated by Borrower in a written notice provided after
the Closing Date, is a true, correct and complete list of each Subsidiary.
SECTION 6.INSURANCE; INDEMNIFICATION
6.1    Coverage. Borrower shall cause to be carried and maintained commercial
general liability insurance, on an occurrence form, against risks customarily
insured against in Borrower’s line of business. Such risks shall include the
risks of bodily injury, including death, property damage, personal injury,
advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3. Borrower must maintain a minimum
of $2,000,000 of commercial general liability insurance for each occurrence.
Borrower has and agrees to maintain a minimum of $2,000,000 of directors’ and
officers’ insurance for each occurrence and $5,000,000 in the aggregate. So long
as there are any Secured Obligations outstanding (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement), Borrower shall also cause to be carried and
maintained insurance upon the Collateral, insuring against all risks of physical
loss or damage howsoever caused, in an amount not less than the full replacement
cost of the Collateral, provided that such insurance may be subject to standard
exceptions and deductibles.
6.2    Certificates. Borrower shall deliver to Agent certificates of insurance
that evidence Borrower’s compliance with its insurance obligations in
Section 6.1 and the obligations contained in this Section 6.2. Borrower’s
insurance certificate shall state Agent is an additional insured for commercial
general liability, a loss payee for all risk property damage insurance, subject
to the insurer’s approval, and a loss payee for property insurance and
additional insured for liability insurance for any future insurance that
Borrower may acquire from such insurer. Attached to the certificates of
insurance will be additional insured endorsements for liability and lender’s
loss payable endorsements for all risk property damage insurance. All
certificates of insurance will provide for a minimum of 30 days’ advance written
notice to Agent of cancellation (other than cancellation for non-payment of
premiums, for which 10 days’ advance written notice shall be sufficient) or any
other change adverse to Agent’s interests. Any failure of Agent to scrutinize
such insurance certificates for compliance is not a waiver of any of Agent’s
rights, all of which are reserved.
6.3    Indemnity. Borrower agrees to indemnify and hold Agent, Lender and their
officers, directors, employees, agents, in-house attorneys, representatives and
shareholders (each, an “Indemnified Person”) harmless from and against any and
all claims, costs, expenses, damages and liabilities (including such claims,
costs, expenses, damages and liabilities based on liability in tort, including
strict liability in tort), including reasonable attorneys’ fees and
disbursements and other costs of investigation or defense (including those
incurred upon any appeal) (collectively, “Liabilities”), that may be instituted
or asserted against or incurred by such Indemnified Person as


19





--------------------------------------------------------------------------------




the result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents or the administration of such credit, or
in connection with or arising out of the transactions contemplated hereunder and
thereunder, or any actions or failures to act in connection therewith, or
arising out of the disposition or utilization of the Collateral, excluding in
all cases Liabilities to the extent resulting from any Indemnified Person’s
gross negligence or willful misconduct. Borrower agrees to pay, and to save
Agent and Lender harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all excise, sales or other similar
taxes (excluding taxes imposed on or measured by the net income of Agent or
Lender) that may be payable or determined to be payable with respect to any of
the Collateral or this Agreement. In no event shall any Indemnified Person be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). This Section 6.3 shall survive the repayment of indebtedness under,
and otherwise shall survive the expiration or other termination of, this
Agreement.
SECTION 7.COVENANTS OF BORROWER
Borrower agrees as follows:
7.1    Financial Reports. Borrower shall furnish to Agent the financial
statements and reports listed hereinafter (the “Financial Statements”):
(a)    as soon as practicable (and in any event within 30 days) after the end of
each month, unaudited interim and year-to-date financial statements as of the
end of such month (prepared on a consolidated and consolidating basis, if
applicable), including a balance sheet and related statements of income and cash
flows accompanied by a report detailing any material contingencies (including
the commencement of any material litigation by or against Borrower) or any other
occurrence that would reasonably be expected to have a Material Adverse Effect,
all certified by Borrower’s Chief Executive Officer or Chief Financial Officer
to the effect that they have been prepared in accordance with GAAP, except
(i) for the absence of footnotes, (ii) that they are subject to normal year-end
adjustments, and (iii) they do not contain certain non-cash items that are
customarily included in quarterly and annual financial statements;
(b)    as soon as practicable (and in any event within 40 days) after the end of
each calendar quarter, unaudited interim and year-to-date financial statements
as of the end of such calendar quarter (prepared on a consolidated and
consolidating basis, if applicable), including balance sheet and related
statements of income and cash flows accompanied by a report detailing any
material contingencies (including the commencement of any material litigation by
or against Borrower) or any other occurrence that would reasonably be expected
to have a Material Adverse Effect, certified by Borrower’s Chief Executive
Officer or Chief Financial Officer to the effect that they have been prepared in
accordance with GAAP, except (i) for the absence of footnotes, and (ii) that
they are subject to normal year-end adjustments; as well as the most recent
capitalization table for Borrower, including the weighted average exercise price
of employee stock options;
(c)    as soon as practicable (and in any event within 90 days) after the end of
each fiscal year, unqualified audited financial statements as of the end of such
year (prepared on a consolidated and consolidating basis, if applicable),
including balance sheet and related statements


20





--------------------------------------------------------------------------------




of income and cash flows, and setting forth in comparative form the
corresponding figures for the preceding fiscal year, certified by a firm of
independent certified public accountants selected by Borrower and reasonably
acceptable to Agent, accompanied by any management report from such accountants;
(d)    as soon as practicable (and in any event within 30 days) after the end of
each month, a Compliance Certificate in the form of Exhibit F;
(e)    intentionally omitted;
(f)    promptly after the sending or filing thereof, as the case may be, copies
of any proxy statements, financial statements or reports that Borrower has made
available to holders of its Common Stock and/or Preferred Stock and copies of
any regular, periodic and special reports or registration statements that
Borrower files with the Securities and Exchange Commission or any governmental
authority that may be substituted therefor, or any national securities exchange;
(g)    promptly following each meeting of Borrower’s Board of Directors, copies
of all notices, minutes, consents and other materials that Borrower provides to
its directors in connection with meetings of its full Board of Directors;
provided that, in all cases, Borrower may exclude: (A) any confidential
information relating to executive compensation, (B) minutes and other materials
prepared exclusively for executive sessions of the independent directors and
committees of the Board of Directors, (C) information to the extent the Secured
Obligations, any Loan Document, the Agent or the Lender is the subject of such
information, (D) any information with respect to which Borrower has determined
in good faith such exclusion or redaction is reasonably necessary to preserve
attorney-client privilege with respect to any matter, or such exclusion or
redaction is otherwise required to comply with applicable laws or regulations,
(E) any information if there exists, with respect to the deliberations of the
Borrower’s Board of Directors, an actual or potential conflict of interest
between Borrower and the Agent or Lender, as determined by Borrower in good
faith, or (F) Borrower reasonably determines that the delivery of such materials
to the Agent or Lender would be materially injurious to the Borrower.
(h)    financial and business projections within 30 days after their approval by
Borrower’s Board of Directors, as well as budgets, operating plans and other
financial information reasonably requested by Agent.
Borrower shall not (without the consent of Agent, such consent not to be
unreasonably withheld or delayed) make any change in its (a) accounting policies
or reporting practices, except as required by GAAP, or (b) fiscal years or
fiscal quarters. The fiscal year of Borrower shall end on December 31.
Notwithstanding anything to the contrary in this Section 7.1, Borrower shall not
be required to deliver any financial statements to the Agent under clauses (b),
(c), or (f) above with respect to any period for which it has timely filed its
Form 10-K or Form 10-Q, as the case may be, with the SEC; provided that such
Form 10-K or Form 10-Q, as the case may be, is publicly available on the SEC’s
website (or a similar website) within the time periods permitted by this Section
7.1 and Borrower promptly notifies Agent in writing (which may be by electronic
mail) of the posting of


21





--------------------------------------------------------------------------------




any such documents. To the extent any documents required to be delivered
pursuant to the terms hereof are included in materials otherwise filed with the
SEC, Borrower may deliver such documents by e-mailing to Agent a link to the
applicable filing posted on the SEC website currently located at www.sec.gov.
The executed Compliance Certificate may be sent via email to Agent at
legal@herculestech.com. The information required to be delivered pursuant to
clause (a) shall be sent via e-mail to financialstatements@herculestech.com with
a copy to legal@herculestech.com provided, that if e-mail is not available or
sending such Financial Statements via e-mail is not possible, they shall be sent
to Agent at: legal@herculestech.com, attention Chief Credit Officer.
7.2    Management Rights. Borrower shall permit any representative that Agent or
Lender authorizes, including its attorneys and accountants, to inspect the
Collateral and examine and make copies and abstracts of the books of account and
records of Borrower at reasonable times and upon reasonable notice during normal
business hours; provided, however, that so long as no Event of Default has
occurred and is continuing, such examinations shall be limited to no more often
than twice per fiscal year. In addition, any such representative shall have the
right to meet with management and officers of Borrower to discuss such books of
account and records. In addition, Agent or Lender shall be entitled at
reasonable times and intervals to consult with and advise the management and
officers of Borrower concerning significant business issues affecting Borrower.
Such consultations shall not unreasonably interfere with Borrower’s business
operations. The parties intend that the rights granted Agent and Lender shall
constitute “management rights” within the meaning of 29 C.F.R.
Section 2510.3-101(d)(3)(ii), but that any advice, recommendations or
participation by Agent or Lender with respect to any business issues shall not
be deemed to give Agent or Lender, nor be deemed an exercise by Agent or Lender
of, control over Borrower’s management or policies.
7.3    Further Assurances. Borrower shall from time to time execute, deliver and
file, alone or with Agent, any financing statements, security agreements,
collateral assignments, notices, control agreements, or other documents to
perfect or give the highest priority to Agent’s Lien on the Collateral. Borrower
shall from time to time procure any instruments or documents as may be
reasonably requested by Agent, and take all further action that may be
necessary, or that Agent may reasonably request, to perfect and protect the
Liens granted hereby and thereby. In addition, and for such purposes only,
Borrower hereby authorizes Agent to execute and deliver on behalf of Borrower
and to file such financing statements (including an indication that the
financing statement covers “all assets or all personal property” of Borrower in
accordance with Section 9-504 of the UCC), collateral assignments, notices,
control agreements, security agreements and other documents without the
signature of Borrower either in Agent’s name or in the name of Agent as agent
and attorney-in-fact for Borrower. Borrower shall protect and defend Borrower’s
title to the Collateral and Agent’s Lien thereon against all Persons claiming
any interest adverse to Borrower or Agent other than Permitted Liens.
7.4    Indebtedness. Borrower shall not create, incur, assume, guarantee or be
or remain liable with respect to any Indebtedness, or permit any Subsidiary so
to do, other than Permitted Indebtedness, or prepay any Indebtedness (other than
Secured Obligations) or take any actions


22





--------------------------------------------------------------------------------




which impose on Borrower an obligation to prepay any Indebtedness, except for
(a) the conversion of Indebtedness into equity securities and the payment of
cash in lieu of fractional shares in connection with such conversion,
(b) purchase money Indebtedness pursuant to its then applicable payment
schedule, (c) prepayment by any Subsidiary of (i) inter-company Indebtedness
owed by such Subsidiary to Borrower, or (ii) if such Subsidiary is not a
Borrower, intercompany Indebtedness owed by such Subsidiary to another
Subsidiary that is not a Borrower or (d) as otherwise permitted hereunder or
approved in writing by Agent.
7.5    Collateral. Borrower shall at all times keep the Collateral, the
Intellectual Property and all other property and assets used in Borrower’s
business or in which Borrower now or hereafter holds any interest free and clear
from any legal process or Liens whatsoever (except for Permitted Liens), and
shall give Agent prompt written notice of any legal process affecting the
Collateral, the Intellectual Property, such other property and assets, or any
Liens thereon, provided, however, that the Collateral and such other property
and assets may be subject to Permitted Liens except that there shall be no Liens
whatsoever on Intellectual Property. Borrower shall not agree with any Person
other than Agent or Lender not to encumber its property other than such negative
pledges that relate solely to the asset or assets subject to a Permitted Lien or
that relate solely to in-bound license agreements that by their terms expressly
prohibit assignment of the related license(s) by Borrower. Borrower shall not
enter into or suffer to exist or become effective any agreement that prohibits
or limits the ability of any Borrower to create, incur, assume or suffer to
exist any Lien upon any of its Intellectual Property, whether now owned or
hereafter acquired, to secure its obligations under the Loan Documents to which
it is a party other than (a) this Agreement and the other Loan Documents,
(b) any agreements governing any purchase money Liens or capital lease
obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby) and
(c) customary restrictions on the assignment of leases, licenses and other
agreements. Borrower shall cause its Subsidiaries to protect and defend such
Subsidiary’s title to its assets from and against all Persons claiming any
interest adverse to such Subsidiary, and Borrower shall cause its Subsidiaries
at all times to keep such Subsidiary’s property and assets free and clear from
any legal process or Liens whatsoever (except for Permitted Liens, provided,
however, that there shall be no Liens whatsoever on Intellectual Property), and
shall give Agent prompt written notice of any legal process affecting such
Subsidiary’s assets.
7.6    Investments. Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its Subsidiaries so to
do, other than Permitted Investments.
7.7    Distributions. Borrower shall not, and shall not allow any Subsidiary to,
(a) repurchase or redeem any class of stock or other equity interest other than
(i) pursuant to employee, director or consultant stock purchase or repurchase
plans or other similar agreements; provided, however, in each case the
repurchase or redemption price does not exceed the original consideration paid
for such stock or equity interest, and (ii) the conversion of any of its
convertible equity securities into other securities pursuant to the terms of
such convertible securities, or (b) declare or pay any cash dividend or make a
cash distribution on any class of stock or other equity interest, except that a
Subsidiary may pay dividends or make distributions to Borrower, or (c) lend
money to any employees, officers or directors or guarantee the payment of any
such loans granted


23





--------------------------------------------------------------------------------




by a third party in excess of $250,000 in the aggregate or (d) waive, release or
forgive any Indebtedness owed by any employees, officers or directors in excess
of $250,000 in the aggregate.
7.8    Transfers. Except for Permitted Transfers, Borrower shall not, and shall
not allow any Subsidiary to, voluntarily or involuntarily transfer, sell, lease,
license, lend or in any other manner convey any equitable, beneficial or legal
interest in any material portion of its assets.
7.9    Mergers or Acquisitions. Borrower shall not merge or consolidate, or
permit any of its Subsidiaries to merge or consolidate, with or into any other
business organization (other than mergers or consolidations of (a) a Subsidiary
which is not a Borrower into another Subsidiary or into Borrower or (b) a
Borrower into another Borrower, or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person except where (i) the cash consideration paid in respect of all such
transactions does not in the aggregate exceed $500,000 during any fiscal year,
(ii) no Event of Default has occurred, is continuing or would exist after giving
effect to any such transaction, (iii) no such transaction results in a Change in
Control, and (iv) in each such transaction Borrower is the surviving entity.
7.10    Taxes. Borrower and its Subsidiaries shall pay when due all material
taxes, fees or other charges of any nature whatsoever (together with any related
interest or penalties) now or hereafter imposed or assessed against Borrower,
Agent, Lender or the Collateral or upon Borrower’s ownership, possession, use,
operation or disposition thereof or upon Borrower’s rents, receipts or earnings
arising therefrom. Borrower shall file on or before the due date therefor all
personal property tax returns in respect of the Collateral. Notwithstanding the
foregoing, Borrower may contest, in good faith and by appropriate proceedings,
taxes for which Borrower maintains adequate reserves therefor in accordance with
GAAP.
7.11    Corporate Changes. Neither Borrower nor any Subsidiary shall change its
corporate name, legal form or jurisdiction of formation without 20 days’ prior
written notice to Agent. Neither Borrower nor any Subsidiary shall suffer a
Change in Control. Neither Borrower nor any Subsidiary shall relocate its chief
executive office or its principal place of business unless: (i) it has provided
prior written notice to Agent; and (ii) such relocation shall be within the
continental United States. Neither Borrower nor any Qualified Subsidiary shall
relocate any item of Collateral (other than (x) sales of Inventory in the
ordinary course of business, (y) relocations of Equipment having an aggregate
value of up to $250,000 in any fiscal year, and (z) relocations of Collateral
from a location described on Exhibit C to another location described on
Exhibit C) unless (i) it has provided prompt written notice to Agent, (ii) such
relocation is within the continental United States and, (iii) if such relocation
is to a third party bailee, it has delivered a bailee agreement in form and
substance reasonably acceptable to Agent.
7.12    Deposit Accounts. Neither Borrower nor any Qualified Subsidiary shall
maintain any Deposit Accounts, or accounts holding Investment Property, except
with respect to which Agent has an Account Control Agreement; provided, however,
Agent confirms and agrees that Borrower will not be in violation of this Section
7.12 with respect to the Deposit Accounts and other accounts noted on Exhibit E
so long as Borrower delivers fully-executed Account Control Agreements with
respect thereto no later than the fifth Business Day following the Closing Date.
Notwithstanding anything herein to the contrary, this Section 7.12 shall not
apply to (a) any deposit account exclusively


24





--------------------------------------------------------------------------------




used for payroll, payroll taxes, or other employee wage and benefit payments to
or for the benefit of Borrower’s or its Subsidiaries’ employees, provided that
the aggregate balance in such accounts does not exceed the amount necessary to
make the immediately succeeding payroll, payroll tax or benefit payment (or such
minimum amount as may be required by any requirement of law with respect to such
accounts), as applicable; (b) any zero-balance disbursement account; (c) from
the Closing Date through December 31, 2017, up to $25 million in an escrow
account to be maintained by Borrower with a reputable bank and solely to be used
to pay Borrower’s obligations pursuant to its lease of 2130 W. Holcombe Blvd.,
Houston, Texas 77030; and (d) any deposit account or securities account the
average daily balance of which in the aggregate, together with the average daily
balance of all such other deposit accounts and securities accounts excluded
pursuant to this clause (d), shall not exceed $250,000.
7.13    Qualified Subsidiaries. Borrower shall notify Agent of each Qualified
Subsidiary formed or acquired subsequent to the Closing Date and, within 15 days
of formation, shall cause any such Qualified Subsidiary to execute and deliver
to Agent a Joinder Agreement.
7.14    Notification of Event of Default. Borrower shall notify Agent promptly
of the occurrence of any Event of Default.
7.15    SBIC Matters. The applicable Lender has received a license from the U.S.
Small Business Administration (“SBA”) to extend loans as a small business
investment company (“SBIC”) pursuant to the Small Business Investment Act of
1958, as amended, and the associated regulations (collectively, the “SBIC Act”).
Portions of the loan to Borrower will be made under the SBA license and the SBIC
Act. Addendum 1 to this Agreement outlines various responsibilities of Agent,
the applicable Lender and Borrower associated with an SBA loan, and such
Addendum 1 is hereby incorporated in this Agreement.
7.16    Facility Charges. Borrower shall pay when due each of the Initial
Facility Charge and the Second Facility Charge.
7.17    Post-Closing Conditions. Borrower shall use commercially reasonable
efforts to deliver within 30 days following the Closing Date (i) a landlord
consent and waiver for its location at 2130 W. Holcombe Blvd., Suite 800,
Houston, Texas 77030 and (ii) a bailee waiver from Lonza Houston, Inc., each on
terms reasonably acceptable to Agent.
SECTION 8.RESERVED
SECTION 9.EVENTS OF DEFAULT
The occurrence of any one or more of the following events shall be an “Event of
Default”:
9.1    Payments. Borrower fails to pay any amount due under this Agreement or
any of the other Loan Documents on the applicable due date; provided, however,
that an Event of Default shall not occur on account of a failure to pay due
solely to an administrative or operational error of Lender or Borrower’s bank if
Borrower had the funds to make the payment


25





--------------------------------------------------------------------------------




when due and makes the payment within three Business Days following Borrower’s
knowledge of such failure to pay; or
9.2    Covenants. Borrower breaches or defaults in the performance of any
covenant or Secured Obligation under this Agreement, or any of the other Loan
Documents or any other agreement among Borrower, Agent and Lender, and (a) with
respect to a default under any covenant under this Agreement (other than under
Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.14, 7.15, 7.16 and 7.17) any other
Loan Document or any other agreement among Borrower, Agent and Lender, such
default continues for more than 10 days after the earlier of the date on which
(i) Agent or Lender has given notice of such default to Borrower and
(ii) Borrower has actual knowledge of such default or (b) with respect to a
default under any of Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.14, 7.15, 7.16
and 7.17, the occurrence of such default; or
9.3    Material Adverse Effect. A circumstance has occurred that would
reasonably be expected to have a Material Adverse Effect; or
9.4    Representations. Any representation or warranty made by Borrower in any
Loan Document shall have been false or misleading in any material respect when
made or when deemed made; or
9.5    Insolvency. Borrower (A) (i) shall make an assignment for the benefit of
creditors; or (ii) shall be unable to pay its debts as they become due, or be
unable to pay or perform under the Loan Documents, or shall become insolvent; or
(iii) shall file a voluntary petition in bankruptcy; or (iv) shall file any
petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or
(vi) shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) Borrower or
its directors or majority shareholders shall take any action initiating any of
the foregoing actions described in clauses (i) through (vi); or (B) either
(i) 30 days shall have expired after the commencement of an involuntary action
against Borrower seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, without such action being dismissed or all orders or
proceedings thereunder affecting the operations or the business of Borrower
being stayed; or (ii) a stay of any such order or proceedings shall thereafter
be set aside and the action setting it aside shall not be timely appealed; or
(iii) Borrower shall file any answer admitting or not contesting the material
allegations of a petition filed against Borrower in any such proceedings; or
(iv) the court in which such proceedings are pending shall enter a decree or
order granting the relief sought in any such proceedings; or (v) 30 days shall
have expired after the appointment, without the consent or acquiescence of
Borrower, of any trustee, receiver or liquidator of Borrower or of all or any
substantial part of the properties of Borrower without such appointment being
vacated; or
9.6    Attachments; Judgments. Any portion of Borrower’s assets is attached or
seized, or a levy is filed against any such assets, or a judgment or judgments
is/are entered for the payment of money (not covered by independent third party
insurance as to which liability has not been


26





--------------------------------------------------------------------------------




rejected by such insurance carrier), individually or in the aggregate, of at
least $250,000, or Borrower is enjoined or in any way prevented by court order
from conducting any part of its business; or
9.7    Other Obligations. The occurrence of any default under any agreement or
obligation of Borrower involving any Indebtedness in excess of $250,000.
9.8     Stop Trade. At any time, an SEC stop trade order or NASDAQ Global Market
trading suspension of the Common Stock shall be in effect for five consecutive
days or five days during a period of 10 consecutive days, excluding in all cases
a suspension of all trading on a public market, provided that Borrower shall not
have been able to cure such trading suspension within 30 days of the notice
thereof or list the Common Stock on another public market within 60 days of such
notice.
SECTION 10.REMEDIES
10.1    General. Upon and during the continuance of any one or more Events of
Default, (i) Agent may, at its option, accelerate and demand payment of all or
any part of the Secured Obligations together with a Prepayment Charge (but only
if such acceleration and demand of payment is made after December 31, 2016) and
declare them to be immediately due and payable (provided, that upon the
occurrence of an Event of Default of the type described in Section 9.5, all of
the Secured Obligations shall automatically be accelerated and made due and
payable, in each case without any further notice or act), (ii) Agent may, at its
option, sign and file in Borrower’s name any and all collateral assignments,
notices, control agreements, security agreements and other documents it deems
necessary or appropriate to perfect or protect the repayment of the Secured
Obligations, and in furtherance thereof, Borrower hereby grants Agent an
irrevocable power of attorney coupled with an interest, and (iii) Agent may
notify any of Borrower’s account debtors to make payment directly to Agent,
compromise the amount of any such account on Borrower’s behalf and endorse
Agent’s name without recourse on any such payment for deposit directly to
Agent’s account. Agent may exercise all rights and remedies with respect to the
Collateral under the Loan Documents or otherwise available to it under the UCC
and other applicable law, including the right to release, hold, sell, lease,
liquidate, collect, realize upon, or otherwise dispose of all or any part of the
Collateral and the right to occupy, utilize, process and commingle the
Collateral. All Agent’s rights and remedies shall be cumulative and not
exclusive. Notwithstanding anything contained herein to the contrary, Agent
agrees not to deliver any notice of exclusive control, any entitlement order, or
other directions or instructions pursuant to any Account Control Agreement or
similar agreement providing control of any Collateral unless an Event of Default
has occurred and is continuing.
10.2    Collection; Foreclosure. Upon the occurrence and during the continuance
of any Event of Default, Agent may, at any time or from time to time, apply,
collect, liquidate, sell in one or more sales, lease or otherwise dispose of,
any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Agent may
elect. Any such sale may be made either at public or private sale at its place
of business or elsewhere. Borrower agrees that any such public or private sale
may occur upon 10 calendar days’ prior written notice to Borrower. Agent may
require Borrower to assemble the Collateral and make it available to Agent at a
place designated by Agent that is reasonably convenient to Agent and Borrower.
The


27





--------------------------------------------------------------------------------




proceeds of any sale, disposition or other realization upon all or any part of
the Collateral shall be applied by Agent in the following order of priorities:
First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s reasonable costs and professionals’ and advisors’ fees and expenses as
described in Section 11.11;
Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Agent may choose in its sole discretion; and
Finally, after the full and final payment in Cash of all of the Secured
Obligations (other than inchoate obligations and any other obligations which, by
their terms, are to survive the termination of this Agreement), to any creditor
holding a junior Lien on the Collateral, or to Borrower or its representatives
or as a court of competent jurisdiction may direct.
Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.
10.3    No Waiver. Agent shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Agent to marshal any Collateral.
10.4    Cumulative Remedies. The rights, powers and remedies of Agent hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative. The exercise of any one or more of the rights, powers
and remedies provided herein shall not be construed as a waiver of or election
of remedies with respect to any other rights, powers and remedies of Agent.
SECTION 11.MISCELLANEOUS
11.1    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
11.2    Notice. Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication (including the delivery of Financial Statements) that is required,
contemplated, or permitted under the Loan Documents or with respect to the
subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by electronic mail or hand delivery or delivery by an overnight
express service or overnight mail delivery service; or (ii) the third calendar
day after deposit in the United States mails, with proper first class postage
prepaid, in each case addressed to the party to be notified as follows:


28





--------------------------------------------------------------------------------




(a)
If to Agent:

HERCULES CAPITAL, INC.
Legal Department
Attention: General Counsel
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
email: legal@herculestech.com
Telephone: 650-289-3060
(b)
If to Lender:

HERCULES CAPITAL, INC.
HERCULES TECHNOLOGY III, L.P.
HERCULES TECHNOLOGY II, L.P.
Legal Department
Attention: General Counsel
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
email: legal@herculestech.com
Telephone: 650-289-3060


(c)
If to Borrower:

BELLICUM PHARMACEUTICALS, INC.
Attention: Alan Musso, Chief Financial Officer
2130 W. Holcombe Blvd., Suite 800
Houston, TX 77030
email: amusso@bellicum.com
Telephone: 832-384-1116
or to such other address as each party may designate for itself by like notice.
11.3    Entire Agreement; Amendments.
(a)    This Agreement and the other Loan Documents constitute the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and thereof, and supersede and replace in their entirety any prior
proposals, term sheets, non-disclosure or confidentiality agreements, letters,
negotiations or other documents or agreements, whether written or oral, with
respect to the subject matter hereof or thereof (including Agent’s revised
proposal letter dated February 22, 2016.
(b)    Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 11.3(b). The Required Lenders and Borrower party to
the relevant Loan Document may, or, with the written consent of the Required
Lenders, Agent and Borrower party to the relevant


29





--------------------------------------------------------------------------------




Loan Document may, from time to time, (i) enter into written amendments,
supplements or modifications hereto and to the other Loan Documents for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of Borrower hereunder or
thereunder or (ii) waive, on such terms and conditions as the Required Lenders
or Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Loan Documents or any default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (A) forgive the
principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan or reduce the stated rate of any interest or fee payable hereunder) or
extend the scheduled date of payment thereof, in each case without the written
consent of each Lender directly affected thereby; (B) eliminate or reduce the
voting rights of any Lender under this Section 11.3(b) without the written
consent of such Lender; (C) reduce any percentage specified in the definition of
Required Lenders, consent to the assignment or transfer by Borrower of any of
its rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release a Borrower from
its obligations under the Loan Documents, in each case without the written
consent of all Lenders; or (D) amend, modify or waive any provision of
Section 11.17 without the written consent of Agent. Any such waiver and any such
amendment, supplement or modification shall apply equally to each Lender and
shall be binding upon Borrower, the Lender, Agent and all future holders of the
Loans.
11.4    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
11.5    No Waiver. The powers conferred upon Agent and Lender by this Agreement
are solely to protect its rights hereunder and under the other Loan Documents
and its interest in the Collateral and shall not impose any duty upon Agent or
Lender to exercise any such powers. No omission or delay by Agent or Lender at
any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof by Borrower at
any time designated, shall be a waiver of any such right or remedy to which
Agent or Lender is entitled, nor shall it in any way affect the right of Agent
or Lender to enforce such provisions thereafter.
11.6    Survival. All agreements, representations and warranties contained in
this Agreement and the other Loan Documents or in any document delivered
pursuant hereto or thereto shall be for the benefit of Agent and Lender and
shall survive the execution and delivery of this Agreement and the expiration or
other termination of this Agreement.
11.7    Successors and Assigns. The provisions of this Agreement and the other
Loan Documents shall inure to the benefit of and be binding on Borrower and its
permitted assigns (if any). Borrower shall not assign its obligations under this
Agreement or any of the other Loan Documents without Agent’s express prior
written consent, and any such attempted assignment shall be void and of no
effect. Agent and Lender may assign, transfer, or endorse its rights hereunder
and


30





--------------------------------------------------------------------------------




under the other Loan Documents without prior notice to Borrower, and all of such
rights shall inure to the benefit of Agent’s and Lender’s successors and
assigns; provided that as long as no Event of Default has occurred and is
continuing, neither Agent nor any Lender may assign, transfer or endorse its
rights hereunder or under the Loan Documents to any party that is a direct
competitor of Borrower (as reasonably determined by Agent), it being
acknowledged that in all cases, any transfer to an Affiliate of any Lender or
Agent shall be allowed.
11.8    Governing Law. This Agreement and the other Loan Documents have been
negotiated and delivered to Agent and Lender in the State of California, and
shall have been accepted by Agent and Lender in the State of California. Payment
to Agent and Lender by Borrower of the Secured Obligations is due in the State
of California. This Agreement and the other Loan Documents shall be governed by,
and construed and enforced in accordance with, the laws of the State of
California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.
11.9    Consent to Jurisdiction and Venue. All judicial proceedings (to the
extent that the reference requirement of Section 11.10 is not applicable)
arising in or under or related to this Agreement or any of the other Loan
Documents may be brought in any state or federal court located in the State of
California. By execution and delivery of this Agreement, each party hereto
generally and unconditionally: (a) consents to nonexclusive personal
jurisdiction in Santa Clara County, State of California; (b) waives any
objection as to jurisdiction or venue in Santa Clara County, State of
California; (c) agrees not to assert any defense based on lack of jurisdiction
or venue in the aforesaid courts; and (d) irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement or the other Loan
Documents. Service of process on any party hereto in any action arising out of
or relating to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 11.2, and shall be deemed effective
and received as set forth in Section 11.2. Nothing herein shall affect the right
to serve process in any other manner permitted by law or shall limit the right
of either party to bring proceedings in the courts of any other jurisdiction.
11.10    Mutual Waiver of Jury Trial / Judicial Reference.
(a)    Because disputes arising in connection with complex financial
transactions are most quickly and economically resolved by an experienced and
expert Person and the parties wish applicable state and federal laws to apply
(rather than arbitration rules), the parties desire that their disputes be
resolved by a judge applying such applicable laws. EACH OF BORROWER, AGENT AND
LENDER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE
OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER
CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST AGENT, LENDER OR
THEIR RESPECTIVE ASSIGNEE OR BY AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE
AGAINST BORROWER. This waiver extends to all such Claims, including Claims that
involve Persons other than Agent, Borrower and Lender; Claims that arise out of
or are in any way connected to the relationship among Borrower, Agent and
Lender; and any Claims for damages, breach of contract, tort, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement, any other Loan Document.


31





--------------------------------------------------------------------------------




(b)    If the waiver of jury trial set forth in Section 11.10(a) is ineffective
or unenforceable, the parties agree that all Claims shall be resolved by
reference to a private judge sitting without a jury, pursuant to Code of Civil
Procedure Section 638, before a mutually acceptable referee or, if the parties
cannot agree, a referee selected by the Presiding Judge of the Santa Clara
County, California. Such proceeding shall be conducted in Santa Clara County,
California, with California rules of evidence and discovery applicable to such
proceeding.
(c)    In the event Claims are to be resolved by judicial reference, either
party may seek from a court identified in Section 11.9, any prejudgment order,
writ or other relief and have such prejudgment order, writ or other relief
enforced to the fullest extent permitted by law notwithstanding that all Claims
are otherwise subject to resolution by judicial reference.
11.11    Professional Fees. Borrower promises to pay Agent’s and Lender’s fees
and expenses necessary to finalize the loan documentation, including but not
limited to reasonable attorneys’ fees, UCC searches, filing costs, and other
miscellaneous expenses. In addition, Borrower promises to pay any and all
reasonable attorneys’ and other professionals’ fees and expenses incurred by
Agent and Lender after the Closing Date in connection with or related to:
(a) the Loan; (b) the administration, collection, or enforcement of the Loan;
(c) the amendment or modification of the Loan Documents; (d) any waiver,
consent, release, or termination under the Loan Documents; (e) the protection,
preservation, audit, field exam, sale, lease, liquidation, or disposition of
Collateral or the exercise of remedies with respect to the Collateral; (f) any
legal, litigation, administrative, arbitration, or out of court proceeding in
connection with or related to Borrower or the Collateral, and any appeal or
review thereof, in each case that constitutes a Liability for which Borrower is
obligated to indemnify an Indemnified Person under Section 6.3; and (g) any
bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to Borrower, the
Collateral, the Loan Documents, including representing Agent or Lender in any
adversary proceeding or contested matter commenced or continued by or on behalf
of Borrower’s estate, and any appeal or review thereof.
11.12    Confidentiality. Agent and Lender acknowledge that certain items of
Collateral and information provided to Agent and Lender by Borrower are
confidential and proprietary information of Borrower, if and to the extent such
information either (x) is marked as confidential by Borrower at the time of
disclosure, or (y) should reasonably be understood to be confidential (the
“Confidential Information”). Accordingly, Agent and Lender agree that any
Confidential Information it may obtain shall not be disclosed to any other
Person or entity in any manner whatsoever, in whole or in part, without the
prior written consent of Borrower, except that Agent and Lender may disclose any
such information: (a) to its own directors, officers, employees, accountants,
counsel and other professional advisors and to its Affiliates if Agent or Lender
in their sole discretion determines that any such party should have access to
such information in connection with such party’s responsibilities in connection
with the Loan or this Agreement and, provided that such recipient of such
Confidential Information either (i) agrees to be bound by the confidentiality
provisions of this paragraph or (ii) is otherwise subject to confidentiality
restrictions that reasonably protect against the disclosure of Confidential
Information; (b) if such information is generally available to the public
through no fault of Agent or Lender; (c) if required or appropriate in any
report, statement or testimony submitted to any governmental authority having or
claiming to have jurisdiction over


32





--------------------------------------------------------------------------------




Agent or Lender; (d) if required or appropriate in response to any summons or
subpoena or in connection with any litigation, to the extent permitted or deemed
advisable by Agent’s or Lender’s counsel; (e) to comply with any legal
requirement or law applicable to Agent or Lender; (f) to the extent reasonably
necessary in connection with the exercise of any right or remedy under any Loan
Document, including Agent’s sale, lease, or other disposition of Collateral
after default; (g) to any participant or assignee of Agent or Lender or any
prospective participant or assignee; provided, that such participant or assignee
or prospective participant or assignee agrees in writing to be bound by this
Section prior to disclosure; or (h) otherwise with the prior consent of
Borrower; provided, that any disclosure made in violation of this Agreement
shall not affect the obligations of Borrower or any of its Affiliates or any
guarantor under this Agreement or the other Loan Documents.
11.13    Assignment of Rights. Borrower acknowledges and understands that Agent
or Lender may, subject to Section 11.7, sell and assign all or part of its
interest hereunder and under the Loan Documents to any Person or entity (an
“Assignee”). After such assignment the term “Agent” or “Lender” as used in the
Loan Documents shall mean and include such Assignee, and such Assignee shall be
vested with all rights, powers and remedies of Agent and Lender hereunder with
respect to the interest so assigned; but with respect to any such interest not
so transferred, Agent and Lender shall retain all rights, powers and remedies
hereby given. No such assignment by Agent or Lender shall relieve Borrower of
any of its obligations hereunder. Lender agrees that in the event of any
transfer by it of the Note(s) (if any), it will endorse thereon a notation as to
the portion of the principal of the Note(s), which shall have been paid at the
time of such transfer and as to the date to which interest shall have been last
paid thereon.
11.14    Revival of Secured Obligations. This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against Borrower for liquidation or reorganization, if
Borrower becomes insolvent or makes an assignment for the benefit of creditors,
if a receiver or trustee is appointed for all or any significant part of
Borrower’s assets, or if any payment or transfer of Collateral is recovered from
Agent or Lender. The Loan Documents and the Secured Obligations and Collateral
security shall continue to be effective, or shall be revived or reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations or any transfer of Collateral to Agent, or any part thereof is
rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Agent, Lender or by any obligee
of the Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment, performance, or transfer
of Collateral had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, avoided, avoidable, restored, returned, or
recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
except to the extent of the full, final, and indefeasible payment to Agent or
Lender in Cash.
11.15    Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.


33





--------------------------------------------------------------------------------




11.16    No Third Party Beneficiaries. No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, Lender and Borrower unless specifically provided otherwise herein, and,
except as otherwise so provided, all provisions of the Loan Documents will be
personal and solely among Agent, the Lender and Borrower.
11.17    Agency.
(a)    Lender hereby irrevocably appoints Hercules Capital, Inc. to act on its
behalf as Agent hereunder and under the other Loan Documents and authorizes
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.
(b)    Lender agrees to indemnify Agent in its capacity as such (to the extent
not reimbursed by Borrower and without limiting the obligation of Borrower to do
so), according to its respective Tranche I Term Loan Commitment and Tranche II
Contingent Term Loan Commitment percentages (based upon the total outstanding
Tranche I Term Loan Commitments and the Tranche II Contingent Term Loan
Commitments) in effect on the date on which indemnification is sought under this
Section 11.17, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time be imposed on, incurred by or
asserted against Agent in any way relating to or arising out of, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by Agent under or in connection with any of the
foregoing; The agreements in this Section shall survive the payment of the Loans
and all other amounts payable hereunder.
(c)    Agent in Its Individual Capacity. The Person serving as Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not Agent and the term
“Lender” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each such Person serving as Agent hereunder in its
individual capacity.
(d)    Exculpatory Provisions. Agent shall have no duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, Agent shall not:
(i)    be subject to any fiduciary or other implied duties, regardless of
whether any default or any Event of Default has occurred and is continuing;
(ii)    have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Lender, provided that Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Agent to liability or that is contrary to any Loan Document or
applicable law; and


34





--------------------------------------------------------------------------------




(iii)    except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and Agent shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by any Person serving as Agent or any of its
Affiliates in any capacity.
(e)    Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Lender or as Agent shall believe
in good faith shall be necessary, under the circumstances or (ii) in the absence
of its own gross negligence or willful misconduct.
(f)    Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Agent.
(g)    Reliance by Agent. Agent may rely, and shall be fully protected in
acting, or refraining to act, upon, any resolution, statement, certificate,
instrument, opinion, report, notice, request, consent, order, bond or other
paper or document that it has no reason to believe to be other than genuine and
to have been signed or presented by the proper party or parties or, in the case
of cables, telecopies and telexes, to have been sent by the proper party or
parties. In the absence of its gross negligence or willful misconduct, Agent may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any certificates or opinions furnished to Agent
and conforming to the requirements of the Loan Agreement or any of the other
Loan Documents. Agent may consult with counsel, and any opinion or legal advice
of such counsel shall be full and complete authorization and protection in
respect of any action taken, not taken or suffered by Agent hereunder or under
any Loan Documents in accordance therewith. Agent shall have the right at any
time to seek instructions concerning the administration of the Collateral from
any court of competent jurisdiction. Agent shall not be under any obligation to
exercise any of the rights or powers granted to Agent by this Agreement, the
Loan Agreement and the other Loan Documents at the request or direction of
Lenders unless Agent shall have been provided by Lender with adequate security
and indemnity against the costs, expenses and liabilities that may be incurred
by it in compliance with such request or direction.
11.18    Publicity. None of the parties hereto nor any of its respective member
businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party's name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the “Publicity Materials”); (b) the names of officers
of such other parties in the Publicity Materials; and (c) such other parties’
name, trademarks, servicemarks in any news or press release concerning such
party; provided however,


35





--------------------------------------------------------------------------------




notwithstanding anything to the contrary herein, no such consent shall be
required (i) to the extent necessary to comply with the requests of any
regulators, legal requirements or laws applicable to such party or pursuant to
any listing agreement with any national securities exchange (so long as such
party provides prior notice to the other party hereto to the extent reasonably
practicable) and (ii) to comply with Section 11.12.
(SIGNATURES TO FOLLOW)






36





--------------------------------------------------------------------------------


Exhibit 10.1
Execution Version


IN WITNESS WHEREOF, Borrower, Agent and Lender have duly executed and delivered
this Loan and Security Agreement as of the day and year first above written.
BORROWER:
BELLICUM PHARMACEUTICALS, INC.
Signature:    /s/ Thomas J. Farrell    
Name:    Thomas J. Farrell    
Title:
President and Chief Executive Officer        

Accepted in Palo Alto, California:
AGENT:
HERCULES CAPITAL, INC.
Signature:    /s/ Ben Bang    
Print Name:    Ben Bang    
Title:    Associate General Counsel    









--------------------------------------------------------------------------------


Exhibit 10.1
Execution Version


LENDER:
HERCULES CAPITAL, INC.
Signature:    /s/ Ben Bang    
Print Name:    Ben Bang    
Title:    Associate General Counsel    


HERCULES TECHNOLOGY III, L.P.,
a Delaware limited partnership
By:
Hercules Technology SBIC Management, LLC, its General Partner

By:
Hercules Capital, Inc., its Manager

Signature:    /s/ Ben Bang    
Print Name:    Ben Bang    
Title:    Associate General Counsel    


HERCULES TECHNOLOGY II, L.P.,
a Delaware limited partnership
By:
Hercules Technology SBIC Management, LLC, its General Partner

By:
Hercules Capital, Inc., its Manager

Signature:    /s/ Ben Bang    
Print Name:    Ben Bang    
Title:    Associate General Counsel    









--------------------------------------------------------------------------------


Exhibit 10.1
Execution Version


Table of Addenda, Exhibits and Schedules
Addendum 1:    SBA Provisions
Exhibit A:    Advance Request
        Attachment to Advance Request
Exhibit B:    Term Note
Exhibit C:    Name, Locations, and Other Information for Borrower
Exhibit D:    Borrower’s Patents, Trademarks, Copyrights and Licenses
Exhibit E:    Borrower’s Deposit Accounts and Investment Accounts
Exhibit F:    Compliance Certificate
Exhibit G:    Joinder Agreement
Exhibit H:    ACH Debit Authorization Agreement
Schedule 1    Subsidiaries
Schedule 1.1    Tranche I Term Loan Commitment
Schedule 1.2    Tranche II Contingent Term Loan Commitment
Schedule 1A    Existing Permitted Indebtedness
Schedule 1B    Existing Permitted Investments
Schedule 1C    Existing Permitted Liens
Schedule 5.3    Consents, Etc.
Schedule 5.8    Tax Matters
Schedule 5.9    Intellectual Property Claims
Schedule 5.10    Intellectual Property
Schedule 5.11    Borrower Products
Schedule 5.14    Subsidiaries









--------------------------------------------------------------------------------


Exhibit 10.1
Execution Version


ADDENDUM 1 to LOAN AND SECURITY AGREEMENT
(a)    Borrower’s Business. For purposes of this Addendum 1, Borrower shall be
deemed to include its “affiliates” as defined in Title 13 Code of Federal
Regulations Section 121.103. Borrower represents and warrants to Agent and
Lender as of the Closing Date and covenants to Agent and Lender for a period of
one year after the Closing Date with respect to subsections 2, 3, 4, 5, 6 and 7
below, as follows:
1.
Size Status. Borrower’s primary NAICS code is 325414 and has less than 80
employees in the aggregate;

2.
No Relender. Borrower’s primary business activity does not involve, directly or
indirectly, providing funds to others, purchasing debt obligations, factoring,
or long-term leasing of equipment with no provision for maintenance or repair;

3.
No Passive Business. Borrower is engaged in a regular and continuous business
operation (excluding the mere receipt of payments such as dividends, rents,
lease payments, or royalties). Borrower’s employees are carrying on the majority
of day-to-day operations. Borrower will not pass through substantially all of
the proceeds of the Loan to another entity;

4.
No Real Estate Business. Borrower is not classified under Major Group 65 (Real
Estate) or Industry No. 1531 (Operative Builders) of the SIC Manual. The
proceeds of the Loan will not be used to acquire or refinance real property
unless Borrower (x) is acquiring an existing property and will use at least 51%
of the usable square footage for its business purposes; (y) is building or
renovating a building and will use at least 67% of the usable square footage for
its business purposes; or (z) occupies the subject property and uses at least
67% of the usable square footage for its business purposes.

5.
No Project Finance. Borrower’s assets are not intended to be reduced or
consumed, generally without replacement, as the life of its business progresses,
and the nature of Borrower’s business does not require that a stream of cash
payments be made to the business's financing sources, on a basis associated with
the continuing sale of assets (e.g., real estate development projects and oil
and gas wells). The primary purpose of the Loan is not to fund production of a
single item or defined limited number of items, generally over a defined
production period, where such production will constitute the majority of the
activities of Borrower (e.g., motion pictures and electric generating plants).

6.
No Farm Land Purchases. Borrower will not use the proceeds of the Loan to
acquire farm land which is or is intended to be used for agricultural or
forestry purposes, such as the production of food, fiber, or wood, or is so
taxed or zoned.

7.
No Foreign Investment. The proceeds of the Loan will not be used substantially
for a foreign operation. At the time of the Loan, Borrower will not have more
than 49%








--------------------------------------------------------------------------------




of its employees or tangible assets located outside the United States. The
representation in this subsection (7) is made only as of the date hereof and
shall not continue for one year as contemplated in the first sentence of this
Section 1.
(b)    Small Business Administration Documentation. Agent and Lender acknowledge
that Borrower completed, executed and delivered to Agent SBA Forms 480, 652 and
1031 (Parts A and B) together with a business plan showing Borrower’s financial
projections (including balance sheets and income and cash flows statements) for
the period described therein and a written statement (whether included in the
purchase agreement or pursuant to a separate statement) from Agent regarding its
intended use of proceeds from the sale of securities to Lender (the “Use of
Proceeds Statement”). Borrower represents and warrants to Agent and Lender that
the information regarding Borrower and its affiliates set forth in the SBA Form
480, Form 652 and Form 1031 and the Use of Proceeds Statement delivered as of
the Closing Date is accurate and complete.
(c)    Inspection. The following covenants contained in this Section (c) are
intended to supplement and not to restrict the related provisions of the Loan
Documents. Subject to the preceding sentence, Borrower will permit, for so long
as Lender holds any debt or equity securities of Borrower, Agent, Lender or
their representative, at Agent’s or Lender’ expense, and examiners of the SBA to
visit and inspect the properties and assets of Borrower, to examine its books of
account and records, and to discuss Borrower’s affairs, finances and accounts
with Borrower’s officers, senior management and accountants, all at such
reasonable times as may be requested by Agent or Lender or the SBA.
(d)    Annual Assessment. Promptly after the end of each calendar year (but in
any event prior to February 28 of each year) and at such other times as may be
reasonably requested by Agent or Lender, Borrower will deliver to Agent a
written assessment of the economic impact of Lender’s investment in Borrower,
specifying the full-time equivalent jobs created or retained in connection with
the investment, the impact of the investment on the businesses of Borrower in
terms of expanded revenue and taxes, other economic benefits resulting from the
investment (such as technology development or commercialization, minority
business development, or expansion of exports) and such other information as may
be required regarding Borrower in connection with the filing of Lender’s SBA
Form 468. Lender will assist Borrower with preparing such assessment. In
addition to any other rights granted hereunder, Borrower will grant Agent and
Lender and the SBA access to Borrower’s books and records for the purpose of
verifying the use of such proceeds. Borrower also will furnish or cause to be
furnished to Agent and Lender such other information regarding the business,
affairs and condition of Borrower as Agent or Lender may from time to time
reasonably request.
(e)    Use of Proceeds. Borrower will use the proceeds from the Loan only for
sound business purposes in accordance with the applicable portions of the SBIC
Act. Borrower will deliver to Agent from time to time promptly following Agent’s
request, a written report, certified as correct by Borrower's Chief Financial
Officer, verifying the purposes and amounts for which proceeds from the Loan
have been disbursed. Borrower will supply to Agent such additional information
and documents as Agent reasonably requests with respect to its use of proceeds
and will permit Agent and Lender and the SBA to have access to any and all
Borrower records and information and


41





--------------------------------------------------------------------------------




personnel as Agent deems necessary to verify how such proceeds have been or are
being used, and to assure that the proceeds have been used for the purposes
specified above.
(f)    Activities and Proceeds. Neither Borrower nor any of its affiliates (if
any) will engage in any activities or use directly or indirectly the proceeds
from the Loan for any purpose for which a small business investment company is
prohibited from providing funds by the SBIC Act, including 13 C.F.R. §107.720.
Without obtaining the prior written approval of Agent, Borrower will not change
within 1 year of the date hereof, Borrower’s current business activity to a
business activity which a licensee under the SBIC Act is prohibited from
providing funds by the SBIC Act.
(g)    [Reserved].
(h)    Compliance and Resolution. Borrower agrees that a failure to comply with
Borrower’s obligations under this Addendum, or any other set of facts or
circumstances where it has been asserted by any governmental regulatory agency
(or Agent or Lender believes that there is a substantial risk of such assertion)
that Agent, Lender and their affiliates are not entitled to hold, or exercise
any significant right with respect to, any securities issued to Lender by
Borrower, will constitute a breach of the obligations of Borrower under the
financing agreements among Borrower, Agent and Lender. In the event of (i) a
failure to comply with Borrower’s obligations under this Addendum; or (ii) an
assertion by any governmental regulatory agency (or Agent or Lender believes
that there is a substantial risk of such assertion) of a failure to comply with
Borrower’s obligations under this Addendum, then (x) Agent, Lender and Borrower
will meet and resolve any such issue in good faith to the satisfaction of
Borrower, Agent, Lender, and any governmental regulatory agency, and (y) upon
request of Lender or Agent, Borrower will cooperate and assist with any
assignment of the financing agreements among Hercules Technology III, L.P.,
Hercules Technology II, L.P. and Hercules Capital, Inc.




42





--------------------------------------------------------------------------------


Exhibit 10.1
Execution Version


EXHIBIT A
ADVANCE REQUEST
To: Agent:    Date: [●], 2016
Hercules Capital, Inc. (the “Agent”)
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
email: legal@herculestech.com
Attn:
[Advance request to be provided to each Lender]
Bellicum Pharmaceuticals, Inc. (“Borrower”) hereby requests from [Hercules
Capital, Inc.]/[Hercules Technology III, L.P.]/[ Hercules Technology II, L.P.]
(“Lender”) an Advance in the amount of $[●] on [●], 201[●] (the “Advance Date”)
pursuant to the Loan and Security Agreement among Borrower, Agent and Lender
(the “Agreement”). Capitalized words and other terms used but not otherwise
defined herein are used with the same meanings as defined in the Agreement.
Please:
(a)    Issue a check payable to Borrower    ________
or
(b)    Wire Funds to Borrower’s account    ________
Bank:
_____________________________

Address:
_____________________________

_____________________________
ABA Number:
_____________________________

Account Number:
____________________________

Account Name:
_____________________________

Contact Person:
_____________________________

Phone Number
_____________________________

To Verify Wire Info:
_____________________________

Email address:
____________________________

Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied and shall be satisfied upon the making of such
Advance, including but not limited to: (i) that no event that has had or could
reasonably be expected to have a Material Adverse Effect has







--------------------------------------------------------------------------------




occurred and is continuing; (ii) that the representations and warranties set
forth in the Agreement are and shall be true and correct in all material
respects on and as of the Advance Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date; (iii) that Borrower is in compliance with
all the terms and provisions set forth in each Loan Document on its part to be
observed or performed; and (iv) that as of the Advance Date, no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default under the Loan Documents.
Borrower understands and acknowledges that Agent has the right to review the
financial information supporting this representation and, based upon such review
in its discretion, Lender may decline to fund the requested Advance.
Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.
Borrower agrees to notify Agent promptly before the funding of the Loan if any
of the matters which have been represented above shall not be true and correct
on the Borrowing Date and if Agent has received no such notice before the
Advance Date then the statements set forth above shall be deemed to have been
made and shall be deemed to be true and correct as of the Advance Date.
Executed as of [●], 201[●].
BORROWER: BELLICUM PHARMACEUTICALS, INC.
SIGNATURE:________________________
TITLE:_____________________________
PRINT NAME:______________________





44





--------------------------------------------------------------------------------


Exhibit 10.1
Execution Version


ATTACHMENT TO ADVANCE REQUEST
Dated: _______________________
Borrower hereby represents and warrants to Agent that Borrower’s current name
and organizational status is as follows:
Name:        Bellicum Pharmaceuticals, Inc.
Type of organization:    Corporation
State of organization:        Delaware
Organization file number:        3829024
Borrower hereby represents and warrants to Agent that the street address, city,
state and postal code of its current location are as follows: 2130 W. Holcombe
Blvd., Ste. 800, Houston, Texas, 77030.







--------------------------------------------------------------------------------


Exhibit 10.1
Execution Version


EXHIBIT B
SECURED TERM PROMISSORY NOTE
$[●],000,000    Advanced Date: [●], 20[●]
Maturity Date: [●], 20[●]
FOR VALUE RECEIVED, BELLICUM PHARMACEUTICALS, INC., a Delaware corporation, for
itself and each of its Qualified Subsidiaries (“Borrower”) hereby promises to
pay to [Hercules Capital, Inc., a Maryland corporation]/[Hercules Technology
III, L.P., a Delaware limited partnership]/[Hercules Technology II, L.P., a
Delaware limited partnership] or the holder of this Note (the “Lender”) at 400
Hamilton Avenue, Suite 310, Palo Alto, CA 94301 or such other place of payment
as the holder of this Secured Term Promissory Note (this “Promissory Note”) may
specify from time to time in writing, in lawful money of the United States of
America, the principal amount of $[●],000,000 or such other principal amount as
Lender has advanced to Borrower, together with interest at a rate as set forth
in Section 2.1(c) of the Loan Agreement based upon a year consisting of 360
days, with interest computed daily based on the actual number of days in each
month.
This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Loan and Security Agreement dated March 10,
2016, by and among Borrower, Hercules Capital, Inc., a Maryland corporation (the
“Agent”) and the several banks and other financial institutions or entities from
time to time party thereto as lender (as the same may from time to time be
amended, modified or supplemented in accordance with its terms, the “Loan
Agreement”), and is entitled to the benefit and security of the Loan Agreement
and the other Loan Documents (as defined in the Loan Agreement), to which
reference is made for a statement of all of the terms and conditions thereof.
All payments shall be made in accordance with the Loan Agreement. All terms
defined in the Loan Agreement shall have the same definitions when used herein,
unless otherwise defined herein. An Event of Default under the Loan Agreement
shall constitute a default under this Promissory Note.
Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California. This Promissory Note shall be governed by and construed and enforced
in accordance with, the laws of the State of California, excluding any conflicts
of law rules or principles that would cause the application of the laws of any
other jurisdiction.
BORROWER FOR ITSELF AND ON BEHALF OF ITS QUALIFIED SUBSIDIARIES:
BELLICUM PHARMACEUTICALS, INC.
By:




128274747 v3

--------------------------------------------------------------------------------




Title:




    





--------------------------------------------------------------------------------


Exhibit 10.1
Execution Version


EXHIBIT C
NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWER
1.
Borrower represents and warrants to Agent that Borrower’s current name and
organizational status as of the Closing Date is as follows:

Name:    Bellicum Pharmaceuticals, Inc.
Type of organization:    Corporation
State of organization:    Delaware
Organization file number:    3829024
2.
Borrower represents and warrants to Agent that for five (5) years prior to the
Closing Date, Borrower did not do business under any other name or organization
or form except the following:

Name:
Used during dates of:
Type of Organization:
State of organization:
Organization file Number:
Borrower’s fiscal year ends on December 31
Borrower’s federal employer tax identification number is: 20-1450200


3.
Borrower represents and warrants to Agent that its chief executive office is
located at 2130 W. Holcombe Blvd., Ste. 800, Houston, Texas, 77030.







 

--------------------------------------------------------------------------------


Exhibit 10.1
Execution Version


EXHIBIT D
BORROWER’S PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES
Patents:
See Attachment A.
Registered Trademarks:
Description
Registration/ Serial
Number
Registration/ Application Date
GOCAR-T
86/218,763
03/12/14
GOCART
86/218,761
03/12/14
GOTCR
86/841,518
12/07/15
CIDECAR
86/072,938
09/24/13
TAKE CONTROL OF LIFE
85/924,086
05/06/13
CASPACIDE
4,425,891
10/29/13
BELLICUM
4,415,124
10/08/13
DECIDE
4,396,491
09/03/13



Registered Copyrights:
None.
Licenses:
•
Amended and Restated License Agreement by and between the Company and ARIAD
Pharmaceuticals, Inc., dated March 7, 2011 (the Restated License Agreement).

•
This Notice of Expansion of Licensed Field to Obtain Additional Exclusive
Rights, delivered pursuant to Section 2.1.2(a) of the Amended and Restated
License Agreement.

•
Omnibus Amendment Agreement by and between Company and ARIAD Pharmaceuticals,
Inc., dated October 3, 2014.

•
Exclusive License Agreement by and between the Company and Baylor College of
Medicine, dated March 20, 2008.





 

--------------------------------------------------------------------------------




•
Exclusive License Agreement by and between the Company and Baylor College of
Medicine, dated June 27, 2010.

•
Cancer Research Grant Contract by and between the Company and the Cancer
Prevention and Research Institute of Texas, dated July 27, 2011.

•
Exclusive License Agreement by and between the Company and Baylor College of
Medicine, effective November 1, 2014.

•
License Agreement by and between the Company and Academisch Ziekenhuis Leiden,
also acting under the name Leiden University Medical Centre, effective as of
April 20, 2015.

•
License Agreement by and between the Company and BioVec Pharma, Inc., dated as
of June 4, 2015.

•
Exclusive License Agreement by and between the Company and Agensys, Inc.,
effective as of December 10, 2015.





    





--------------------------------------------------------------------------------


Exhibit 10.1
Execution Version


ATTACHMENT A TO EXHIBIT D


FILE #
TITLE
FILING DATE
SERIAL NUMBER
ISSUE DATE
PATENT NUMBER
STATUS
BEL-1001-CT
MODIFIED DENDRITIC CELLS HAVING ENHANCED SURVIVAL AND IMMUNOGENICITY AND RELATED
COMPOSITIONS AND METHODS
Sep 19, 2012
13622501
Jul 16, 2013
8486693
Issued
BEL-1001-PC
MODIFIED DENDRITIC CELLS HAVING ENHANCED SURVIVAL AND IMMUNOGENICITY AND RELATED
COMPOSITIONS AND METHODS
May 23, 2007
PCTUS2007069586
 
 
Completed
BEL-1001-PV
MODIFIED DENDRITIC CELLS HAVING ENHANCED SURVIVAL AND IMMUNOGENICITY AND RELATED
COMPOSITIONS AND METHODS
May 23, 2006
60803025
 
 
Completed
BEL-1001-US
MODIFIED DENDRITIC CELLS HAVING ENHANCED SURVIVAL AND IMMUNOGENICITY AND RELATED
COMPOSITIONS AND METHODS
Jun 4, 2009
12301021
 
 
Abandoned in favor of
BEL-1001-CT
BEL-2001-CA
INDUCED ACTIVATION IN DENDRITIC CELLS
Feb 18, 2004
2516320
May 26, 2015
2516320
Issued
BEL-2001-CT
INDUCED ACTIVATION IN DENDRITIC CELLS
Jun 30, 2008
12165360
Jul 8, 2014
8771671
Issued
BEL-2001-CT2
INDUCED ACTIVATION IN DENDRITIC CELLS
Mar 5, 2013
13786339
Apr 7, 2015
8999949
Issued
BEL-2001-CT3
INDUCED ACTIVATION IN DENDRITIC CELLS
Mar 10, 2015
14643989
 
 
Pending





 

--------------------------------------------------------------------------------




FILE #
TITLE
FILING DATE
SERIAL NUMBER
ISSUE DATE
PATENT NUMBER
STATUS
BEL-2001-EP
INDUCED ACTIVATION IN DENDRITIC CELLS
Feb 18, 2004
47123286
Jul 8, 2015
1641927
Issued
BEL-2001-EP2
INDUCED ACTIVATION IN DENDRITIC CELLS
Feb 18, 2004
121794069
 
 
Abandoned
BEL-2001-EP3
INDUCED ACTIVATION IN DENDRITIC CELLS
Feb 18, 2004
151572138
 
 
Pending
BEL-2001-UT
INDUCED ACTIVATION IN DENDRITIC CELLS
Feb 18, 2004
10781384
Jul 29, 2008
7404950
Issued
BEL-2002-AU
GENERATING AN IMMUNE RESPONSE BY INDUCING CD40 AND PATTERN RECOGNITION RECEPTORS
Oct 19, 2007
2007310946
Sep 18, 2014
2007310946
Issued
BEL-2002-AU2
GENERATING AN IMMUNE RESPONSE BY INDUCING CD40 AND PATTERN RECOGNITION RECEPTORS
Oct 19, 2007
2014202528
 
 
Pending
BEL-2002-CA
GENERATING AN IMMUNE RESPONSE BY INDUCING CD40 AND PATTERN RECOGNITION RECEPTORS
Oct 19, 2007
2666667
 
 
Pending
BEL-2002-CT
METHODS AND COMPOSITIONS FOR GENERATING AN IMMUNE RESPONSE BY INDUCING CD40 AND
PATTERN RECOGNITION RECEPTORS AND ADAPTORS THEREOF
Feb 26, 2014
14191167
 
 
Pending
BEL-2002-EP
GENERATING AN IMMUNE RESPONSE BY INDUCING CD40 AND PATTERN RECOGNITION RECEPTORS
Oct 19, 2007
78444668
Jul 29, 2015
2076272
Issued



    





--------------------------------------------------------------------------------




FILE #
TITLE
FILING DATE
SERIAL NUMBER
ISSUE DATE
PATENT NUMBER
STATUS
BEL-2002-EP2
METHODS AND COMPOSITIONS FOR GENERATING AN IMMUNE RESPONSE BY INDUCING CD40 AND
PATTERN RECOGNITION RECEPTORS AND ADAPTORS THEREOF
Oct 19, 2007
111937629
 
 
Pending
BEL-2002-EP3
METHODS AND COMPOSITIONS FOR GENERATING AN IMMUNE RESPONSE BY INDUCING CD40 AND
PATTERN RECOGNITION RECEPTORS AND ADAPTORS THEREOF
Oct 19, 2007
111937686
 
 
Pending
BEL-2002-HK
GENERATING AN IMMUNE RESPONSE BY INDUCING CD40 AND PATTERN RECOGNITION RECEPTORS
Jan 8, 2010
101001407
 
 
Pending
BEL-2002-HK3
METHODS AND COMPOSITIONS FOR GENERATING AN IMMUNE RESPONSE BY INDUCING CD40 AND
PATTERN RECOGNITION RECEPTORS AND ADAPTORS THEREOF
Dec 19, 2012
121131239
 
 
Pending
BEL-2002-PC
METHODS AND COMPOSITIONS FOR GENERATING AN IMMUNE RESPONSE BY INDUCING CD40 AND
PATTERN RECOGNITION RECEPTORS AND ADAPTORS THEREOF
Oct 19, 2007
PCTUS2007081963
 
 
Completed
BEL-2002-PV
METHODS AND COMPOSITIONS FOR GENERATING AN IMMUNE RESPONSE BY INDUCING CD40 AND
A TOLL-LIKE RECEPTOR
Oct 19, 2006
60862211
 
 
Completed



    





--------------------------------------------------------------------------------




FILE #
TITLE
FILING DATE
SERIAL NUMBER
ISSUE DATE
PATENT NUMBER
STATUS
BEL-2002-US
METHODS AND COMPOSITIONS FOR GENERATING AN IMMUNE RESPONSE BY INDUCING CD40 AND
PATTERN RECOGNITION RECEPTORS AND ADAPTORS THEREOF
Oct 19, 2007
12445939
Apr 8, 2014
8691210
Issued
BEL-2003-PV2
METHODS AND COMPOSITIONS FOR GENERATING AN IMMUNE RESPONSE VIA INDUCIBLE PATTERN
RECOGNITION RECEPTORS AND ADAPTORS THEREOF
Mar 15, 2007
60895088
 
-
Completed as BEL-2002-PC
BEL-2004-AU
METHODS AND COMPOSITIONS FOR GENERATING AN IMMUNE RESPONSE BY INDUCING CD40 AND
PATTERN RECOGNITION RECEPTOR ADAPTERS
Sep 21, 2009
2009292996
Aug 6, 2015
2009292996
Issued
BEL-2004-CA
METHODS AND COMPOSITIONS FOR GENERATING AN IMMUNE RESPONSE BY INDUCING CD40 AND
PATTERN RECOGNITION RECEPTOR ADAPTERS
Sep 21, 2009
2738031
 
 
Pending
BEL-2004-CT
METHODS AND COMPOSITIONS FOR GENERATING AN IMMUNE RESPONSE BY INDUCING CD40 AND
PATTERN RECOGNITION RECEPTOR ADAPTERS
Feb 8, 2013
13763591
 
 
Allowed
BEL-2004-CT2
METHODS AND COMPOSITIONS FOR GENERATING AN IMMUNE RESPONSE BY INDUCING CD40 AND
PATTERN RECOGNITION RECEPTOR ADAPTERS
Mar 5, 2013
13786351
 
 
Pending



    





--------------------------------------------------------------------------------




FILE #
TITLE
FILING DATE
SERIAL NUMBER
ISSUE DATE
PATENT NUMBER
STATUS
BEL-2004-EP
METHODS AND COMPOSITIONS FOR GENERATING AN IMMUNE RESPONSE BY INDUCING CD40 AND
PATTERN RECOGNITION RECEPTOR ADAPTERS
Sep 21, 2009
98153554
 
 
Pending
BEL-2004-EP2
METHODS AND COMPOSITIONS FOR GENERATING AN IMMUNE RESPONSE BY INDUCING CD40 AND
PATTERN RECOGNITION RECEPTOR ADAPTERS
Sep 21, 2009
 
 
 
Not yet pending.


Associate instructed to file once BEL-2004-EP issues
BEL-2004-HK
METHODS AND COMPOSITIONS FOR GENERATING AN IMMUNE RESPONSE BY INDUCING CD40 AND
PATTERN RECOGNITION RECEPTOR ADAPTERS
Dec 9, 2011
111133283
 
 
Pending
BEL-2004-JP
METHODS AND COMPOSITIONS FOR GENERATING AN IMMUNE RESPONSE BY INDUCING CD40 AND
PATTERN RECOGNITION RECEPTOR ADAPTERS
Sep 21, 2009
2011528050
 
 
Pending
BEL-2004-JP2
METHODS AND COMPOSITIONS FOR GENERATING AN IMMUNE RESPONSE BY INDUCING CD40 AND
PATTERN RECOGNITION RECEPTOR ADAPTERS
Sep 21, 2009
2014120212
 
 
Pending
BEL-2004-JP3
METHODS AND COMPOSITIONS FOR GENERATING AN IMMUNE RESPONSE BY INDUCING CD40 AND
PATTERN RECOGNITION RECEPTOR ADAPTERS
Sep 21, 2009
201580739
 
 
Pending



    





--------------------------------------------------------------------------------




FILE #
TITLE
FILING DATE
SERIAL NUMBER
ISSUE DATE
PATENT NUMBER
STATUS
BEL-2004-PC
METHODS AND COMPOSITIONS FOR GENERATING AN IMMUNE RESPONSE BY INDUCING CD40 AND
PATTERN RECOGNITION RECEPTOR ADAPTERS
Sep 21, 2009
PCTUS2009057738
 
 
Completed
BEL-2004-PV
METHODS AND COMPOSITIONS FOR GENERATING AN IMMUNE RESPONSE BY INDUCING CD40 AND
PATTERN RECOGNITION RECEPTOR ADAPTERS
Sep 22, 2008
61099163
 
 
Completed
BEL-2004-PV2
METHODS AND COMPOSITIONS FOR GENERATING AN IMMUNE RESPONSE BY INDUCING CD40 AND
PATTERN RECOGNITION RECEPTOR ADAPTERS
Feb 18, 2009
61153562
 
 
Completed
BEL-2004-PV3
METHODS AND COMPOSITIONS FOR GENERATING AN IMMUNE RESPONSE BY INDUCING CD40 AND
PATTERN RECOGNITION RECEPTOR ADAPTERS
May 27, 2009
61181572
 
 
Completed
BEL-2004-UT
METHODS AND COMPOSITIONS FOR GENERATING AN IMMUNE RESPONSE BY INDUCING CD40 AND
PATTERN RECOGNITION RECEPTOR ADAPTERS
Sep 21, 2009
12563991
 
 
Abandoned in favor of
BEL-2004-CT
BEL-2005-AU
METHOD FOR TREATING SOLID TUMORS
Apr 14, 2011
2011239569
Nov 6, 2014
2011239569
Issued
BEL-2005-AU2
METHOD FOR TREATING SOLID TUMORS
Apr 14, 2011
2014253529
 
 
Pending
BEL-2005-CA
METHOD FOR TREATING SOLID TUMORS
Apr 14, 2011
2795947
 
 
Pending
BEL-2005-DV
METHOD FOR TREATING SOLID TUMORS
Mar 6, 2013
13786652
 
 
Pending



    





--------------------------------------------------------------------------------




FILE #
TITLE
FILING DATE
SERIAL NUMBER
ISSUE DATE
PATENT NUMBER
STATUS
BEL-2005-EP
METHOD FOR TREATING SOLID TUMORS
Apr 14, 2011
117696195
 
 
Pending
BEL-2005-HK
METHOD FOR TREATING SOLID TUMORS
Apr 14, 2011
131096080
 
 
Pending
BEL-2005-JP
METHOD FOR TREATING SOLID TUMORS
Apr 14, 2011
2013505156
 
 
Pending
BEL-2005-PC
METHOD FOR TREATING SOLID TUMORS
Apr 14, 2011
PCTUS2011032572
 
 
Completed
BEL-2005-PV
METHOD FOR TREATING SOLID TUMORS
Apr 16, 2010
61325127
 
 
Completed
BEL-2005-PV2
METHOD FOR TREATING SOLID TUMORS
Jun 4, 2010
61351760
 
 
Completed
BEL-2005-PV3
METHOD FOR TREATING SOLID TUMORS
Feb 14, 2011
61442582
 
 
Completed
BEL-2005-UT
METHODS FOR TREATING PROSTATE CANCER
Apr 14, 2011
13087329
 
 
Pending
BEL-2006-CT
METHODS FOR INDUCING SELECTIVE APOPTOSIS
Jun 18, 2015
14743384
 
 
Pending
BEL-2006-DV
METHODS FOR INDUCING SELECTIVE APOPTOSIS
Mar 6, 2013
13786672
 
 
Pending
BEL-2006-PC
METHODS FOR INDUCING SELECTIVE APOPTOSIS
May 20, 2011
PCTUS2011037381
 
 
Expired
BEL-2006-PV
METHOD FOR INDUCING SELECTIVE APOPTOSIS
May 21, 2010
61347154
 
 
Completed
BEL-2006-UT
METHODS FOR INDUCING SELECTIVE APOPTOSIS
May 20, 2011
13112739
Jul 28, 2015
9089520
Issued
BEL-2007-PV
METHOD FOR TREATING SOLID TUMORS
Jul 8, 2011
61505884
 
 
Expired
BEL-2008-PV
METHOD FOR TREATING SOLID TUMORS
Oct 19, 2011
61549084
 
 
Expired
BEL-2009-AU
MODIFIED CASPASE POLYPEPTIDES AND USES THEREOF
Mar 7, 2014
2014249417
 
 
Pending
BEL-2009-CA
MODIFIED CASPASE POLYPEPTIDES AND USES THEREOF
Mar 7, 2014
2903216
 
 
Pending



    





--------------------------------------------------------------------------------




FILE #
TITLE
FILING DATE
SERIAL NUMBER
ISSUE DATE
PATENT NUMBER
STATUS
BEL-2009-EP
MODIFIED CASPASE POLYPEPTIDES AND USES THEREOF
Mar 7, 2014
147783781
 
 
Pending
BEL-2009-JP
MODIFIED CASPASE POLYPEPTIDES AND USES THEREOF
Mar 7, 2014
 
 
 
Pending
BEL-2009-PC
MODIFIED CASPASE POLYPEPTIDES AND USES THEREOF
Mar 7, 2014
PCTUS2014022004
 
 
Completed
BEL-2009-UT
MODIFIED CASPASE POLYPEPTIDES AND USES THEREOF
Mar 10, 2013
13792135
 
 
Pending
BEL-2010-AU
METHODS FOR CONTROLLING T CELL PROLIFERATION
Mar 13, 2014
2014236726
 
 
Pending
BEL-2010-CA
METHODS FOR CONTROLLING T CELL PROLIFERATION
Mar 13, 2014
2905352
 
 
Pending
BEL-2010-CN
METHODS FOR CONTROLLING T CELL PROLIFERATION
Mar 13, 2014
2014800284393
 
 
Pending
BEL-2010-EP
METHODS FOR CONTROLLING T CELL PROLIFERATION
Mar 13, 2014
147703995
 
 
Pending
BEL-2010-JP
METHODS FOR CONTROLLING T CELL PROLIFERATION
Mar 13, 2014
 
 
 
Pending
BEL-2010-KR
METHODS FOR CONTROLLING T CELL PROLIFERATION
Mar 13, 2014
1020157028844
 
 
Pending
BEL-2010-PC
METHODS FOR CONTROLLING T CELL PROLIFERATION
Mar 13, 2014
PCTUS2014026734
 
 
Completed
BEL-2010-PV
METHOD FOR CONTROLLING T CELL PROLIFERATION
Mar 14, 2013
61783445
 
 
Completed
BEL-2010-SG
METHODS FOR CONTROLLING T CELL PROLIFERATION
Mar 13, 2014
11201506974X
 
 
Pending
BEL-2010-UT
METHODS FOR CONTROLLING T CELL PROLIFERATION
Mar 13, 2014
14210034
 
 
Pending



    





--------------------------------------------------------------------------------




FILE #
TITLE
FILING DATE
SERIAL NUMBER
ISSUE DATE
PATENT NUMBER
STATUS
BEL-2011-AU
METHODS FOR INDUCING PARTIAL APOPTOSIS USING CASPASE POLYPEPTIDES
Jun 4, 2014
2014274916
 
 
Pending
BEL-2011-CA
METHODS FOR INDUCING PARTIAL APOPTOSIS USING CASPASE POLYPEPTIDES
Jun 4, 2014
 
 
 
Pending
BEL-2011-EP
METHODS FOR INDUCING PARTIAL APOPTOSIS USING CASPASE POLYPEPTIDES
Jun 4, 2014
148074057
 
 
Pending
BEL-2011-JP
METHODS FOR INDUCING PARTIAL APOPTOSIS USING CASPASE POLYPEPTIDES
Jun 4, 2014
 
 
 
Pending
BEL-2011-PC
METHODS FOR INDUCING PARTIAL APOPTOSIS USING CASPASE POLYPEPTIDES
Jun 4, 2014
PCTUS2014040964
 
 
Completed
BEL-2011-PV
METHODS FOR INDUCING PARTIAL APOPTOSIS USING MODIFIED CASPASE POLYPEPTIDES
Jun 5, 2013
61831428
 
 
Completed
BEL-2011-PV2
METHODS FOR INDUCING PARTIAL APOPTOSIS USING MODIFIED CASPASE POLYPEPTIDES
Mar 7, 2014
61949847
 
 
Completed
BEL-2011-UT
METHODS FOR INDUCING PARTIAL APOPTOSIS USING CASPASE POLYPEPTIDES
Jun 4, 2014
14296404
 
 
Pending



    





--------------------------------------------------------------------------------




FILE #
TITLE
FILING DATE
SERIAL NUMBER
ISSUE DATE
PATENT NUMBER
STATUS
BEL-2013-PC
METHODS FOR ACTIVATING T CELLS USING AN INDUCIBLE CHIMERIC POLYPEPTIDE
Feb 13, 2015
PCTUS2015015829
 
 
Pending
BEL-2013-PV
METHODS FOR ACTIVATING T CELLS USING AN INDUCIBLE CHIMERIC POLYPEPTIDE
Feb 14, 2014
61940347
 
 
Completed
BEL-2013-PV2
METHODS FOR ACTIVATING T CELLS USING AN INDUCIBLE CHIMERIC POLYPEPTIDE
Mar 13, 2014
61952839
 
 
Completed
BEL-2013-PV3
METHODS FOR ACTIVATING T CELLS USING AN INDUCIBLE CHIMERIC POLYPEPTIDE
Sep 9, 2014
62047875
 
 
Completed
BEL-2013-UT
METHODS FOR ACTIVATING T CELLS USING AN INDUCIBLE CHIMERIC POLYPEPTIDE
Feb 13, 2015
14622018
 
 
Pending
BEL-2015-PC
CASPASE POLYPEPTIDES HAVING MODIFIED ACTIVITY AND USES THEREOF
Mar 6, 2015
PCTUS1519186
 
 
Pending
BEL-2015-PV
CASPASE POLYPEPTIDES HAVING MODIFIED ACTIVITY AND USES THEREOF
Mar 7, 2014
61949787
 
 
Completed
BEL-2015-PV2
CASPASE POLYPEPTIDES HAVING MODIFIED ACTIVITY AND USES THEREOF
Jun 4, 2014
62007902
 
 
Completed
BEL-2015-PV3
CASPASE POLYPEPTIDES HAVING MODIFIED ACTIVITY AND USES THEREOF
Sep 9, 2014
62047870
 
 
Completed



    





--------------------------------------------------------------------------------




FILE #
TITLE
FILING DATE
SERIAL NUMBER
ISSUE DATE
PATENT NUMBER
STATUS
BEL-2015-UT
CASPASE POLYPEPTIDES HAVING MODIFIED ACTIVITY AND USES THEREOF
Mar 6, 2015
14640553
 
 
Pending
BEL-2016-PC
COSTIMULATION OF CHIMERIC ANTIGEN RECEPTORS BY MYD88 AND CD40 POLYPEPTIDES
Sep 1, 2015
PCTUS2015047957
 
 
Pending
BEL-2016-PV
COSTIMULATION OF CHIMERIC ANTIGEN RECEPTORS BY MYD88 AND CD40 POLYPEPTIDES
Sep 2, 2014
62044885
 
 
Completed
BEL-2016-PV2
COSTIMULATION OF CHIMERIC ANTIGEN RECEPTORS BY MYD88 AND CD40 POLYPEPTIDES
Feb 13, 2015
62115735
 
 
Completed
BEL-2016-PV3
COSTIMULATION OF CHIMERIC ANTIGEN RECEPTORS BY MYD88 AND CD40 POLYPEPTIDES
Apr 6, 2015
62143503
 
 
Completed
BEL-2016-UT
COSTIMULATION OF CHIMERIC ANTIGEN RECEPTORS BY MYD88 AND CD40 POLYPEPTIDES
Sep 1, 2015
14842710
 
 
Pending
BEL-2018-PC
T CELL RECEPTORS DIRECTED AGAINST BOB1 AND USES THEREOF
Nov 2, 2015
PCTUS2015058675
 
 
Pending
BEL-2018-PV
T CELL RECEPTORS DIRECTED AGAINST BOB1 AND USES THEREOF
Nov 3, 2014
62074534
 
 
Completed
BEL-2018-PV2
T CELL RECEPTORS DIRECTED AGAINST BOB1 AND USES THEREOF
Feb 13, 2015
62115737
 
 
Completed



    





--------------------------------------------------------------------------------




FILE #
TITLE
FILING DATE
SERIAL NUMBER
ISSUE DATE
PATENT NUMBER
STATUS
BEL-2018-UT
T CELL RECEPTORS DIRECTED AGAINST BOB1 AND USES THEREOF
Nov 2, 2015
14930572
 
 
Pending
BEL-2019-PV
T-CELL RECEPTORS DIRECTED AGAINST THE PREFERENTIALLY EXPRESSED ANTIGEN OF
MELANOMA AND USES THEREOF
Mar 10, 2015
62130884
 
 
Pending
BEL-2021-PC
METHODS FOR CONTROLLED ELIMINATION OF THERAPEUTIC CELLS
Dec 14, 2015
PCTUS2015065629
 
 
Pending
BEL-2021-PV
METHODS FOR CONTROLLED ELIMINATION OF THERAPEUTIC CELLS
Dec 15, 2014
62092149
 
 
Completed
BEL-2021-UT
METHODS FOR CONTROLLED ELIMINATION OF THERAPEUTIC CELLS
Dec 14, 2015
14968737
 
 
Pending
BEL-2022-PC
METHODS FOR CONTROLLED ACTIVATION OR ELIMINATION OF THERAPEUTIC CELLS
Dec 14, 2015
PCTUS2015065646
 
 
Pending
BEL-2022-UT
METHODS FOR CONTROLLED ACTIVATION OR ELIMINATION OF THERAPEUTIC CELLS
Dec 14, 2015
14968853
 
 
Pending
BEL-2025-PV
DUAL CONTROLS FOR THERAPEUTIC CELL ACTIVATION OR ELIMINATION
Dec 14, 2015
62267277
 
 
Pending





    





--------------------------------------------------------------------------------


Exhibit 10.1
Execution Version


EXHIBIT E
BORROWER’S DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS
BB&T accounts are as follows:
Account Number
Account Type
Approximate Current Balance
Service Provided
1440000412574**
Checking
$5,000,000
Operating Acct
1440001387387
Zero Balance Account
N/A
Sweep
1440000576224**
Money Market Depository Account
$47,693,375
Cash Management
1689180244**
Custody Account with BB&T in respect of securities account managed by Sterling
Capital Management
$90,250,000
Custody Account



Comerica Account No: 1881365744
** Borrower shall deliver Account Control Agreements with respect to each of
these accounts no later than the fifth Business Day following the Closing Date.




 

--------------------------------------------------------------------------------


Exhibit 10.1
Execution Version


EXHIBIT F
COMPLIANCE CERTIFICATE
Hercules Capital, Inc. (as “Agent”)
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
Reference is made to that certain Loan and Security Agreement dated [●], 2016
and the Loan Documents (as defined therein) entered into in connection with such
Loan and Security Agreement all as may be amended from time to time (hereinafter
referred to collectively as the “Loan Agreement”) by and among Hercules Capital,
Inc. (the “Agent”), the several banks and other financial institutions or
entities from time to time party thereto (collectively, the “Lender”) and
Hercules Capital, Inc., as Agent for the Lender (the “Agent”) and Bellicum
Pharmaceuticals, Inc. (the “Company”) as Borrower. All capitalized terms not
defined herein shall have the same meaning as defined in the Loan Agreement.
The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is authorized to provide certification of information
regarding the Company; hereby certifies, in such capacity, that in accordance
with the terms and conditions of the Loan Agreement, the Company is in
compliance for the period ending [●] of all covenants, conditions and terms of
the Loan Agreement hereby reaffirms that all representations and warranties
contained therein are true and correct in all material respects on and as of the
date of this Compliance Certificate with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, after giving effect in all cases to any
standard(s) of materiality contained in the Loan Agreement as to such
representations and warranties. Attached are the required documents supporting
the above certification. The undersigned further certifies that are prepared in
accordance with GAAP (except for the absence of footnotes with respect to
unaudited financial statements and subject to normal year-end adjustments) and
are consistent from one period to the next except as explained below.
REPORTING REQUIREMENT
REQUIRED
CHECK IF ATTACHED
Interim Financial Statements
Monthly within 30 days
 
Audited Financial Statements
Quarterly within 40 days
 
 
FYE within 90 days
 



Very Truly Yours,

                    Bellicum Pharmaceuticals, Inc.

                    By: _________________________





 

--------------------------------------------------------------------------------




                    Name: ______________________
                    Its: _________________________






    





--------------------------------------------------------------------------------


Exhibit 10.1
Execution Version


EXHIBIT G
FORM OF JOINDER AGREEMENT
This Joinder Agreement (the “Joinder Agreement”) is made and dated as of [●],
2016, and is entered into by and between [●], a [●] corporation (“Subsidiary”),
and HERCULES CAPITAL, INC., a Maryland corporation (as “Agent”).
RECITALS
A.    Subsidiary’s Affiliate, Bellicum Pharmaceuticals, Inc. (“Company”) has
entered into that certain Loan and Security Agreement dated March 10, 2016, with
the several banks and other financial institutions or entities from time to time
party thereto as lender (collectively, the “Lender”) and Agent, as such
agreement may be amended (the “Loan Agreement”), together with the other
agreements executed and delivered in connection therewith;
B.    Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;
AGREEMENT
NOW THEREFORE, Subsidiary and Agent agree as follows:
1.
The recitals set forth above are incorporated into and made part of this Joinder
Agreement. Capitalized terms not defined herein shall have the meaning provided
in the Loan Agreement.

2.
By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement the same as if it were Borrower (as defined in
the Loan Agreement) under the Loan Agreement, mutatis mutandis, provided
however, that (a) with respect to (i) Section 5.1 of the Loan Agreement,
Subsidiary represents that it is an entity duly organized, legally existing and
in good standing under the laws of [●], (b) neither Agent nor Lender shall have
any duties, responsibilities or obligations to Subsidiary arising under or
related to the Loan Agreement or the other agreements executed and delivered in
connection therewith, (c)  if Subsidiary is covered by Company’s insurance,
Subsidiary shall not be required to maintain separate insurance or comply with
the provisions of Sections 6.1 and 6.2 of the Loan Agreement, and (d)  as long
as Company satisfies the requirements of Section 7.1 of the Loan Agreement,
Subsidiary shall not have to provide Agent separate Financial Statements. To the
extent that Agent or Lender has any duties, responsibilities or obligations
arising under or related to the Loan Agreement or the other agreements executed
and delivered in connection therewith, those duties, responsibilities or
obligations shall flow only to Company and not to Subsidiary or any other Person
or entity. By way of example (and not an exclusive list): (i) Agent’s providing
notice to Company in accordance with the Loan Agreement or as otherwise agreed
among Company, Agent and Lender shall be deemed provided to Subsidiary; (ii) a
Lender’s providing an Advance to Company shall be deemed





 

--------------------------------------------------------------------------------




an Advance to Subsidiary; and (iii) Subsidiary shall have no right to request an
Advance or make any other demand on Lender.
3.
Subsidiary agrees not to certificate its equity securities without Agent’s prior
written consent, which consent may be conditioned on the delivery of such equity
securities to Agent in order to perfect Agent’s security interest in such equity
securities.

4.
Subsidiary acknowledges that it benefits, both directly and indirectly, from the
Loan Agreement, and hereby waives, for itself and on behalf of any and all
successors in interest (including without limitation any assignee for the
benefit of creditors, receiver, bankruptcy trustee or itself as
debtor-in-possession under any bankruptcy proceeding) to the fullest extent
provided by law, any and all claims, rights or defenses to the enforcement of
this Joinder Agreement on the basis that (a) it failed to receive adequate
consideration for the execution and delivery of this Joinder Agreement or
(b) its obligations under this Joinder Agreement are avoidable as a fraudulent
conveyance.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






    





--------------------------------------------------------------------------------


Exhibit 10.1
Execution Version


[SIGNATURE PAGE TO JOINDER AGREEMENT]
SUBSIDIARY:
_________________________________.


By:
Name:
Title:
Address:
Telephone: ___________
email: ____________
AGENT:


HERCULES CAPITAL, INC.


By:____________________________________
Name:__________________________________
Title: ___________________________________


Address:
400 Hamilton Ave., Suite 310
Palo Alto, CA 94301
email: legal@herculestech.com
Telephone: 650-289-3060




 

--------------------------------------------------------------------------------


Exhibit 10.1
Execution Version


EXHIBIT H
ACH DEBIT AUTHORIZATION AGREEMENT
Hercules Capital, Inc., as Agent
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301


Re: Loan and Security Agreement dated March 10, 2016 (the “Agreement”) by and
among Bellicum Pharmaceuticals, Inc. (“Borrower”) and Hercules Capital, Inc., as
Agent (the “Company”) and the lenders party thereto (collectively, the “Lender”)
In connection with the above referenced Agreement, Borrower hereby authorizes
the Company to initiate debit entries for (i) the periodic payments due under
the Agreement and (ii) out-of-pocket legal fees and costs incurred by Agent or
Lender pursuant to Section 11.11 of the Agreement to Borrower’s account
indicated below. The Borrower authorizes the depository institution named below
to debit to such account.
 
[IF FILED PUBLICLY, ACCOUNT INFO REDACTED FOR SECURITY PURPOSES]
DEPOSITORY NAME 
BB&T 
BRANCH 
CITY 
STATE AND ZIP CODE 
TRANSIT/ABA NUMBER 
ACCOUNT NUMBER 
1440000412574 

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.
____________________________________________
(Borrower)(Please Print)
By: _________________________________________
Date: ________________________________________








 

--------------------------------------------------------------------------------







SCHEDULE 1.1
TRANCHE I TERM LOAN COMMITMENT
Lender
Closing Date Tranche I Term Loan Advance
Additional Tranche I Term Loan Advance
Hercules Technology III, L.P.
$10,000,000
--
Hercules Technology II, L.P.
$5,000,000
--
Hercules Capital, Inc.
--
$5,000,000
TOTAL COMMITMENTS
$15,000,000
$5,000,000



SCHEDULE 1.2
TRANCHE II CONTINGENT TERM LOAN COMMITMENT
Lender
Tranche II Term Loan Advance
Hercules Capital, Inc.
$10,000,000
TOTAL COMMITMENTS
$10,000,000










--------------------------------------------------------------------------------





SCHEDULE 1A
EXISTING PERMITTED INDEBTEDNESS
Copier Lease dated June 26, 2015 with TLC Office Systems
Telephone Lease dated June 22, 2015 with TLC Office Systems







--------------------------------------------------------------------------------





SCHEDULE 1B
EXISTING PERMITTED INVESTMENTS
See Attachment A.







--------------------------------------------------------------------------------





ATTACHMENT A TO SCHEDULE 1B [herculesexhibitfor10q_image1.jpg]





--------------------------------------------------------------------------------





SCHEDULE 1C
EXISTING PERMITTED LIENS
None.







--------------------------------------------------------------------------------





SCHEDULE 5.3
CONSENTS, ETC.
•
Lease Agreement by and between Company and Sheridan Hills Developments L.P.,
dated June 1, 2012.

•
First Amendment to Lease Agreement by and between Company and Sheridan Hills
Developments L.P., dated September 13, 2013.

•
Second Amendment to Lease Agreement by and between Company and Sheridan Hills
Developments L.P., dated June 20, 2014.

•
Third Amendment to Lease Agreement by and between Company and Sheridan Hills
Developments L.P., dated July 21, 2014.

•
Fourth Amendment to Lease Agreement by and between Company and Sheridan Hills
Developments L.P., dated November 12, 2014.

•
Lease Agreement by and between the Company and Sheridan Hills Developments L.P.,
dated as of May 6, 2015.








--------------------------------------------------------------------------------





SCHEDULE 5.8
TAX MATTERS
None.







--------------------------------------------------------------------------------





SCHEDULE 5.9
INTELLECTUAL PROPERTY MATTERS
None.







--------------------------------------------------------------------------------





SCHEDULE 5.10
INTELLECTUAL PROPERTY
None.







--------------------------------------------------------------------------------





SCHEDULE 5.11
BORROWER PRODUCTS
None.







--------------------------------------------------------------------------------





SCHEDULE 5.14
SUBSIDIARIES
None.





